 



EXHIBIT 10.10
TAX SHARING AGREEMENT
BY AND BETWEEN
HILLENBRAND INDUSTRIES, INC.
AND
BATESVILLE HOLDINGS, INC.
DATED AS OF MARCH 31, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
 
                ARTICLE I DEFINITIONS AND INTERPRETATION     2  
 
  Section 1.1   Definitions     2  
 
  Section 1.2   References to Time     14  
 
  Section 1.3   Effective Time     14  
 
                ARTICLE II RESPONSIBILITY FOR PAYMENT OF TAXES     14  
 
  Section 2.1   Income Taxes and Other Taxes     14  
 
  Section 2.2   Allocation of Taxes     15  
 
  Section 2.3   Timing of Payments of Taxes     18  
 
  Section 2.4   Credit or Refund of Estimated Payments by SpinCo     18  
 
                ARTICLE III PREPARATION AND FILING OF TAX RETURNS     18  
 
  Section 3.1   Preparation of Returns     18  
 
  Section 3.2   Procedures Relating to the Preparation and Filing of Tax Returns
    19  
 
  Section 3.3   Tax Information Exchange and Tax Services     20  
 
  Section 3.4   Reasonable External Costs and Expenses     20  
 
                ARTICLE IV REFUNDS, CARRYBACKS AND AMENDED TAX RETURNS     21  
 
  Section 4.1   Refunds     21  
 
  Section 4.2   Carrybacks     21  
 
  Section 4.3   Amended Tax Returns     21  
 
                ARTICLE V DISTRIBUTION TAXES     22  
 
  Section 5.1   Representations     22  
 
  Section 5.2   Covenants     23  
 
  Section 5.3   Supplemental Rulings and Restrictions on SpinCo     25  
 
  Section 5.4   Liability for Undertaking Certain Actions     26  
 
  Section 5.5   Liability Not Attributable to Fault     27  
 
  Section 5.6   Cooperation     27  
 
                ARTICLE VI INDEMNIFICATION     27  
 
  Section 6.1   Indemnification Obligations of RemainCo     27  
 
  Section 6.2   Indemnification Obligations of SpinCo     28  
 
                ARTICLE VII PAYMENTS     28  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
               
 
  Section 7.1   Payments     28  
 
  Section 7.2   Treatment of Payments made Pursuant to Tax Sharing Agreement    
29  
 
  Section 7.3   Treatment of Payments made Pursuant to Distribution Agreement
and        
 
      Judgment Sharing Agreement     30  
 
  Section 7.4   Payments Net of Tax Benefit Actually Realized     30  
 
                ARTICLE VIII AUDITS     30  
 
  Section 8.1   Notice     30  
 
  Section 8.2   Audits     30  
 
  Section 8.3   Payment of Audit Amounts     34  
 
  Section 8.4   Correlative Adjustments     36  
 
                ARTICLE IX ALLOCATION OF TAX ATTRIBUTES AND OTHER TAX MATTERS  
  37  
 
  Section 9.1   Allocation of Tax Attributes     37  
 
  Section 9.2   Third Party Tax Indemnities and Benefits     37  
 
                ARTICLE X DEFAULTED AMOUNTS     37  
 
  Section 10.1   General     37  
 
  Section 10.2   Subsidiary Funding     38  
 
                ARTICLE XI ARBITRATION; DISPUTE RESOLUTION     38  
 
  Section 11.1   Agreement to Arbitrate     38  
 
  Section 11.2   Escalation     38  
 
  Section 11.3   Demand for Arbitration     39  
 
  Section 11.4   Arbitrators     39  
 
  Section 11.5   Hearings     40  
 
  Section 11.6   Discovery and Certain Other Matters     40  
 
  Section 11.7   Certain Additional Matters     41  
 
  Section 11.8   Continuity of Service and Performance     42  
 
  Section 11.9   Law Governing Arbitration Procedures     42  
 
                ARTICLE XII MISCELLANEOUS     42  
 
  Section 12.1   Complete Agreement     42  
 
  Section 12.2   Other Agreements     42  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
               
 
  Section 12.3   Expenses     42  
 
  Section 12.4   Governing Law     42  
 
  Section 12.5   Notices     42  
 
  Section 12.6   Amendment and Modification     43  
 
  Section 12.7   Successors and Assigns: No Third Party Beneficiaries     43  
 
  Section 12.8   Counterparts     43  
 
  Section 12.9   Interpretation     43  
 
  Section 12.10   Legal Enforceability     43  
 
  Section 12.11   Performance Standard     44  
 
  Section 12.12   Authority     44  
 
  Section 12.13   Joint Authorship     44  
 
  Section 12.14   References; Interpretation     44  

-iii-



--------------------------------------------------------------------------------



 



LISTING OF ATTACHMENTS
AND ATTACHED SCHEDULES

     
 
   
Schedule 1.1(c)(1)
  Adjustments that Form Part of the Adjusted Allocation Method
 
   
Schedule 1.1(c)(2)
  Example of Tax Liability Calculation using the Adjusted Allocation Method
 
   
Schedule 1.1(oo)
  List of taxes included in definition of Income Taxes
 
   
Schedule 1.1(ttt)
  List of Qualified Tax Counsel
 
   
Schedule 3.1(c)
  Schedule of Specifically Identified Tax Returns and Tax Return Preparer
 
   
Schedule 8.2(c)(iv-1)
  Schedule of Audit Exceptions
 
   
Schedule 8.2(c)(iv-2)
  Schedule of Illustrative List of Documents
 
   
Schedule 8.2(g-1)
  Form of Power of Attorney
 
   
Schedule 8.2(g-2)
  Activities Requiring Representative Signature
 
   
Schedule 9.1
  Listing and Allocation of Tax Attributes

 



--------------------------------------------------------------------------------



 



TAX SHARING AGREEMENT
     THIS TAX SHARING AGREEMENT (this “Agreement”) is made and entered into as
of the 31st day of March, 2008, by and between Hillenbrand Industries, Inc., an
Indiana corporation (“RemainCo”), and Batesville Holdings, Inc., an Indiana
corporation (“SpinCo”). Each of RemainCo and SpinCo is sometimes referred to
herein as a “Party” and collectively, as the “Parties”.
WITNESSETH:
     WHEREAS, as of the date of this Agreement, RemainCo and its direct and
indirect domestic corporate Subsidiaries (including SpinCo and its Subsidiaries)
are members of RemainCo Consolidated Return Group;
     WHEREAS, RemainCo, acting through its direct and indirect Subsidiaries,
currently conducts two major businesses: (i) the Medical Technology Business and
(ii) the Death Care Business;
     WHEREAS, the Board of Directors of RemainCo has determined that it is
appropriate, desirable and in the best interests of RemainCo and its
shareholders to separate the Medical Technology Business from the Death Care
Business;
     WHEREAS, in order to effect such separation, the Board of Directors of
RemainCo has determined that it is appropriate, and desirable and in the best
interest of RemainCo and its shareholders for RemainCo and certain of its
Subsidiaries to enter into a series of transactions whereby, among other things,
(i) RemainCo will cause the Medical Technology Subgroup to restructure through a
series of internal spin-offs so that various entities within the Medical
Technology Subgroup will be owned directly by RemainCo prior to the
Distribution, (ii) RemainCo will cause the separation of the Canadian medical
technology and death care operations (collectively, (i) and (ii) are referred to
as the “Restructuring”), (iii) RemainCo will contribute the Death Care Business
and other assets to SpinCo, (iv) RemainCo will distribute its entire ownership
interest in SpinCo through a pro-rata distribution of all of the outstanding
shares of SpinCo Common Stock then owned by RemainCo to the holders of RemainCo
Common Stock (the “Spin”) (collectively, (iii) and the Spin are referred to as
the “Distribution”) pursuant to the terms and subject to the conditions of the
Distribution Agreement dated as of March 14, 2008 (the “Distribution Agreement”)
(the Restructuring and the Distribution may be referred to collectively as the
“Plan of Separation”); and (v) the shareholders of RemainCo and SpinCo will vote
to change the name of SpinCo to Hillenbrand, Inc. and the name of RemainCo to
Hill-Rom Holdings, Inc.;
     WHEREAS, the Restructuring is intended to qualify as tax-free under
Sections 351, 355 and 368 of the Internal Revenue Code of 1986, as amended (the
“Code”);
     WHEREAS, the Distribution is intended to qualify as tax-free under
Sections 355 and 368 of the Code;

-1-



--------------------------------------------------------------------------------



 



     WHEREAS, subject to Section 8.2, it is the intention of the Parties that
all pre-separation U.S. federal, state, and local audits will be managed,
controlled and conducted by RemainCo’s, U.S. Federal and State Audit Groups
currently located in Batesville, Indiana (the “RemainCo Audit Team”) except as
otherwise provided in this Agreement;
     WHEREAS, as a result of and upon the Restructuring and the Distribution,
SpinCo and the Subsidiaries of SpinCo will cease to be members of RemainCo
affiliated group after the Restructuring and Distribution; and
     WHEREAS, in connection with the Plan of Separation, the Parties desire to
set forth their agreement on the rights and obligations with respect to handling
and allocating Taxes and related matters.
     NOW, THEREFORE, in consideration of the foregoing and the terms,
conditions, covenants and provisions of this Agreement, each of the Parties
mutually covenant and agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     Section 1.1 Definitions. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
          (a) “AAA” has the meaning set forth in Section 11.4.
          (b) “Action” means any claim, suit, action, mediation, arbitration,
inquiry, investigation or other proceeding of any nature (whether criminal,
civil, legislative, administrative, regulatory, prosecutorial or otherwise) by
or before any mediator, arbitrator or Governmental Authority.
          (c) “Adjusted Allocation Method” shall mean the method used to
allocate, as between RemainCo and SpinCo, each Party’s share of a Federal Income
Tax Liability with respect to the RemainCo Consolidated Return Group, which
shall be determined by allocating to SpinCo the Tax that would result had SpinCo
and its Affiliates computed their Taxes on a separate return basis, while the
liability of RemainCo and its Affiliates shall be the total Tax liability less
what is allocated to SpinCo and its Affiliates. For purposes of this definition,
the following shall apply: (i) eliminations for the Consolidated Return Group
shall be handled in a manner consistent with past practices, which include the
following practices: (A) topside/corporate overhead eliminations of SpinCo and
its Affiliates are not included in SpinCo (by way of example, and not
limitation, corporate overhead that is eliminated as part of the consolidated
return and consolidated financial statements of RemainCo shall be charged to
SpinCo and its Affiliates and taken into account in computing the Taxes of
SpinCo and its Affiliates on a separate return basis), (B) domestic eliminations
of SpinCo and its Affiliates are included as part of SpinCo, and (C) foreign
eliminations of SpinCo and its Affiliates are included as part of SpinCo; and
(ii) in addition to the adjustments that are applied normally in computing tax
liability as if a separate return for the year had been prepared, the additional
adjustments set forth on Schedule 1.1(c)(1) shall apply. Attached hereto as
Schedule 1.1(c)(2) is an example of

-2-



--------------------------------------------------------------------------------



 



how the parties intend for SpinCo to calculate its Tax liability in accordance
with the Adjusted Allocation Method.
          (d) “Affiliate” means with respect to any specified Person, a Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person; provided,
however, that for purposes of this Agreement, no member of either Group and no
officer or director of any member of either Group shall be deemed to be an
affiliate of any member of the other Group. Batesville Casket UK Limited is an
affiliate of SpinCo. The Batesville Casket Canada division of Hillenbrand
Industries Canada Limited is an affiliate of SpinCo. The Hill-Rom Canada
division of Hillenbrand Industries Canada Limited is an affiliate of RemainCo.
          (e) “Agreement” has the meaning set forth in the preamble to this
Agreement.
          (f) “Applicable Deadline” has the meaning set forth in
Section 11.3(b).
          (g) “Arbitration Act” means the United States Arbitration Act, 9
U.S.C. §§1-16, as the same may be amended from time to time.
          (h) “Arbitration Demand Date” has the meaning set forth in
Section 11.3(a).
          (i) “Arbitration Demand Notice” has the meaning set forth in
Section 11.3(a).
          (j) “Audit” means any audit (including a determination of the status
of qualified and non-qualified employee benefit plans), assessment of Taxes,
other examination by or on behalf of any Taxing Authority (including notices),
proceeding, or appeal of such a proceeding relating to Taxes, whether
administrative or judicial, including proceedings relating to competent
authority determinations initiated by a Party or any of its Subsidiaries.
          (k) “Audit External Advisor” has the meaning set forth in
Section 8.2(c)(iii).
          (l) “Audit Control Party” means the Party responsible for
administering and controlling an Audit pursuant to Section 8.2(a), as may be
changed from time to time in accordance with Section 8.2(d).
          (m) “Audit Representative” means the Chief Tax Officer of each Party
(or such other officer of a Party that may be designated by that Party’s Chief
Financial Officer from time to time).
          (n) “Bankruptcy” means, with respect to a Person:
               (i) the filing of an application by the Person for, or a consent
to, the appointment of a trustee of the Person’s assets;
               (ii) the filing by the Person of a voluntary petition in
bankruptcy or the filing of a pleading in any court of record admitting in
writing the Person’s inability to pay debts as they come due;

-3-



--------------------------------------------------------------------------------



 



               (iii) a general assignment by such Person for the benefit of
creditors;
               (iv) the filing by the Person of an answer admitting the material
allegations of, or the Person’s consenting to, or defaulting in answering a
bankruptcy petition filed against the Person in any bankruptcy proceeding; or
               (v) the entry of an order, judgment or decree by any court of
competent jurisdiction adjudicating the Person bankrupt or appointing a trustee,
custodian, receiver or liquidator of such Person’s assets, which order, judgment
or decree continues unstayed and in effect for any period of sixty (60) days.
          (o) “Base Rate” means the rate which Citibank, N.A. (or any successor
thereto or other major money center commercial bank agreed to by the Parties)
announces from time to time as its base lending rate, as in effect from time to
time.
          (p) “Bracewell” means Bracewell & Giuliani LLP.
          (q) “Business Day” means any day other than a Saturday, a Sunday or a
day on which banking institutions located in the State of Indiana are authorized
or obligated by law or executive order to close.
          (r) “Canadian Restructuring Taxes” shall mean the Taxes that are
incurred in Canada and ultimately paid to the Canadian Taxing Authorities with
respect to the reorganization and transfer of the Death Care Business that is
conducted in Canada and with such reorganization and transfer generally
described in steps 10 to 20 on pages 6 to 7 and steps 25, 26 and 31 on page 8 of
the IRS Ruling.
          (s) “Cash Acquisition Merger” means a merger of a newly-formed
Subsidiary of SpinCo with a corporation, limited liability company, limited
partnership, general partnership or joint venture (in each case, not previously
owned, directly or indirectly, by SpinCo) solely for cash pursuant to which
SpinCo acquires such corporation, limited liability company, limited
partnership, general partnership or joint venture and no Equity Security of
SpinCo or any SpinCo Affiliates are issued, sold, redeemed or acquired, directly
or indirectly.
          (t) “Code” has the meaning referred to in the recitals to this
Agreement.
          (u) “Combined Jurisdiction” means, for any taxable period, any
jurisdiction in which SpinCo or a SpinCo Affiliate is included in a
consolidated, combined, unitary return with RemainCo or a RemainCo Affiliate for
state Income Tax or Other Tax purposes.
          (v) “Combined Return” means any combined, unitary, or consolidated
return or report used in the determination of a state Income Tax or Other Tax
liability.
          (w) “Combined State Taxes” means the Income Taxes or Other Taxes shown
on a Combined Return that is filed in a Combined Jurisdiction for any
Pre-Distribution Tax Period or for any Straddle Period, as the case may be.

-4-



--------------------------------------------------------------------------------



 



          (x) “Correlative Adjustment” means a disallowance of an item of
deduction, loss or credit which cannot be carried forward (or an increase of an
item of income or gain) that is related or attributable to the Assets of a Party
or that Party’s Affiliates, that is included in a Tax Return for a
Pre-Distribution Tax Period or the portion of a Straddle Period ending on the
Distribution Date, and that results in a correlative increase of an item of
deduction, loss or credit (or reduction of an item of income or gain) with
respect to another Party or that Party’s Affiliates with respect to such period
or periods.
          (y) “Correlative Detriment” has the meaning set forth in
Section 4.1(b).
          (z) “Death Care Business” means the manufacture and/or sale of funeral
service products, including burial caskets, cremation caskets, containers and
urns, selection room display fixturing, and other personalization and
memorialization products, including the SpinCo Business.
          (aa) “Distribution” or “Distributions” has the meaning set forth in
the recitals to this Agreement and includes the distributions described in the
IRS Ruling and the Tax Representation Letters.
          (bb) “Distribution Agreement” has the meaning set forth in the
recitals to this Agreement.
          (cc) “Distribution Date” means the date on which the Spin is
effectuated pursuant to the Distribution Agreement.
          (dd) “Distribution Taxes” mean any and all Taxes (a) required to be
paid by or imposed on a Party or any of its Affiliates resulting from, or
directly arising in connection with, the failure of the Distributions to qualify
under Section 355(a) or (c) of the Code or, if applicable, Section 361(c) of the
Code, or the application of Section 355(e) of the Code to the Distributions (or
the failure to qualify under or the application of corresponding provisions of
the Laws of other jurisdictions); or (b) required to be paid by or imposed on a
Party or any of its Affiliates resulting from, or directly arising in connection
with, the failure of any transaction undertaken in connection with or pursuant
to the Plan of Separation to qualify for tax-free treatment, in whole or in
part, but, with respect to both (a) and (b) above, only to the extent that such
qualification or tax-free treatment was claimed by one or more of the Parties on
a Tax Return for a Pre-Distribution Tax Period or a Straddle Period.
          (ee) “Due Date” means the date (taking into account all valid
extensions) upon which a Tax Return is required to be filed with or Taxes are
required to be paid to a Taxing Authority, whichever is applicable.
          (ff) “Effective Time” in lieu means 12:01 a.m. on the date next
following the Distribution Date.
          (gg) “Employee Matters Agreement” means the Employee Matters Agreement
dated as of March 31, 2008 among RemainCo and SpinCo.

-5-



--------------------------------------------------------------------------------



 



          (hh) “Equity Security” means stock or other equity securities treated
as stock for Tax purposes, or option, warrants, rights, convertible debts, or
any other instruments or security that affords any Person the right, whether
conditional or otherwise, to acquire stock or to be paid an amount determined by
reference to the value of the stock.
          (ii) “Escalation Notice” has the meaning set forth in Section 11.2(a).
          (jj) “Fault” has the meaning set forth in Section 5.4(c).
          (kk) “Federal Income Tax Liability” means any liability imposed under
Subtitle A of the Code and any related interest and any penalties, additions to
such Tax, or additional amounts imposed with respect thereto.
          (ll) “Final Determination” means the final resolution of liability for
any Tax for any taxable period, by or as a result of:
               (i) a Final Determination as defined in the Judgment Sharing
Agreement;
               (ii) a final settlement with the IRS, a closing agreement or
accepted offer in compromise under Sections 7121 or 7122 of the Code, or a
comparable agreement under the Laws of other jurisdictions, which resolves the
liability for the Taxes addressed in such agreement for any taxable period;
               (iii) any allowance of a refund or credit in respect of an
overpayment of Tax, but only after the expiration of all periods during which
such refund may be recovered by the jurisdiction imposing the Tax; or
               (iv) any other final disposition, including by reason of the
expiration of the applicable statute of limitations.
          (mm) “Governmental Authority” means any federal, state, local, foreign
or international court, government, department, commission, board, bureau or
agency, authority (including, but not limited to, any central bank or taxing
authority) or instrumentality (including, but not limited to, any court,
tribunal or grand jury) exercising executive, prosecutorial, legislative,
judicial, regulatory or administrative functions of or pertaining to government
or any other regulatory, administrative or governmental authority
          (nn) “Group” means RemainCo Group or SpinCo Group, as the context
requires.
          (oo) “Income Taxes” mean:
               (i) all Taxes based upon, measured by, or calculated with respect
to (i) net income or profits (including, but not limited to, any capital gains,
minimum tax or any Tax on items of tax preference, but not including sales, use,
real, or personal property, gross or net receipts, value added, excise, leasing,
transfer or similar Taxes), or (ii) multiple bases (including,

-6-



--------------------------------------------------------------------------------



 



but not limited to, corporate franchise, doing business and occupation Taxes) if
one or more bases upon which such Tax is determined is described in clause
(oo)(i) above;
               (ii) all U.S., state, local or non-U.S. franchise Taxes;
               (iii) all U.S. state and local Taxes or non-U.S. Taxes not
otherwise included in (a) or (b) above that are listed on Schedule 1.1(oo); and
               (iv) including in the case of each of (i), (ii), and (iii) above,
any related interest and any penalties, additions to such Tax or additional
amounts imposed with respect thereto by any Taxing Authority.
          (pp) “Income Tax Returns” mean all Tax Returns that relate to Income
Taxes.
          (qq) “Indemnified Party” means the Party which is or may be entitled
pursuant to this Agreement to receive any payments (including reimbursement for
Taxes or costs and expenses) from another Party or Parties to this Agreement.
          (rr) “Indemnifying Party” means the Party which is or may be required
pursuant to this Agreement to make indemnification or other payments (including
reimbursement for Taxes and costs and expenses) to another Party to this
Agreement.
          (ss) “IRS” means the United States Internal Revenue Service or any
successor thereto, including, but not limited to its agents, representatives,
and attorneys.
          (tt) “IRS Ruling” means the IRS PLR #131586-07 dated November 7, 2007
issued to RemainCo, and any supplemental materials submitted to the IRS relating
thereto, and any other separate or supplemental IRS private letter rulings
received by RemainCo with respect to the Plan of Separation and the IRS Ruling.
          (uu) “Judgment Sharing Agreement” means the Judgment Sharing Agreement
dated as of March 14, 2008 among RemainCo, SpinCo and Batesville Casket Company,
Inc.
          (vv) “Law” means any foreign, federal, state or local statute,
ordinance, regulation, code, license, permit, authorization, approval, consent,
common law, legal doctrine, order, judgment, decree, injunction or requirement
of any Governmental Authority or any order or award of any arbitrator, now or
hereafter in effect.
          (ww) “LIBOR” means the British Bankers Association London Interbank
Offered Rate, as it is published by Reuters, or any successor to or substitute
for such service providing rate quotations of the British Bankers Association
London Interbank Offered Rate, at approximately 11:00 a.m., London time. In the
event that such British Bankers Association London Interbank Offered Rate is not
available at such time for any reason, then LIBOR shall be the rate at which
dollar deposits of $10 million and for a maturity of one (1) week are offered by
the principal London office of Citibank in the London Interbank market at
approximately 11:00 a.m., London time.

-7-



--------------------------------------------------------------------------------



 



          (xx) “Medical Technology Business” means the manufacture or sale of
non-implantable devices or any other existing business line conducted by
Hill-Rom, Inc. and its Subsidiaries immediately prior to the Distribution
(including medical technologies and related services for the health care
industry, such as, for example, patients support systems, non-invasive
therapeutic products for a variety of acute and chronic medical conditions,
medical equipment rentals and workflow technology solutions).
          (yy) “Medical Technology Subgroup” is comprised of, inter alia,
Hill-Rom, Inc., Hill-Rom Manufacturing, Inc., Hill-Rom Services, Inc., Hill-Rom
Company Inc., and Allen Medical Systems, Inc.
          (zz) “No-Fault Sharing Percentages” shall mean the RemainCo No Fault
Percentage and the SpinCo No Fault Percentage.
          (aaa) “Non-Income Tax Returns” means all Tax Returns other than Income
Tax Returns.
          (bbb) “Non-Preparing Party” has the meaning set forth in Section 3.3.
          (ccc) “Other Agreements” has the meaning ascribed to such term in the
Distribution Agreement.
          (ddd) “Other Taxes” means all Taxes other than Income Taxes, including
(but not limited to) transfer, sales, use, payroll, and unemployment Taxes.
          (eee) “Participating Party” has the meaning set forth in
Section 8.2(c)(i).
          (fff) “Party” has the meaning set forth in the preamble to this
Agreement.
          (ggg) “Person” means an individual, a limited or general partnership,
a joint venture, a corporation, a trust, a limited liability company, an
unincorporated organization, or a Governmental Authority.
          (hhh) “Plan of Separation” has the meaning set forth in the recitals
to this Agreement.
          (iii) “Post-Distribution Tax Audit” means any Audit with respect to a
Tax Return or any Tax that may be owing with respect to a Post-Distribution Tax
Period.
          (jjj) “Post-Distribution Tax Returns” means, collectively, all Tax
Returns required to be filed by a Party or its Affiliates for a
Post-Distribution Tax Period.
          (kkk) “Post-Distribution Tax Period” means a Tax year beginning and
ending after the Distribution Date.
          (lll) “Pre-Distribution Non-Income or Non-U.S. Tax Audit” means any
Audit related to any (a) U.S. federal, state, or local Taxes other than Income
Taxes, or (b) any non-U.S. Taxes, in each case with respect to a Tax Return
filed, or allegedly required to be filed, for any

-8-



--------------------------------------------------------------------------------



 



Pre-Distribution Tax Period or Straddle Period; provided, however, this term
shall not include any Audit that is a Pre-Distribution Transfer Pricing Tax
Audit, a Pre-Distribution Payroll Tax Audit, or a Pre-Distribution RemainCo
Qualified Plan Tax Audit.
          (mmm) “Pre-Distribution Payroll Tax Audit” means any Audit for a
Pre-Distribution Tax Period or Straddle Period of payroll taxes.
          (nnn) “Pre-Distribution Qualified Plan Tax Audit” means any Audit for
a Pre-Distribution Tax Period or Straddle Period of RemainCo with respect to a
qualified plan that is the subject of the Employee Matters Agreement.
          (ooo) “Pre-Distribution Tax Period” means a Tax year beginning and
ending on or before the Distribution Date.
          (ppp) “Pre-Distribution Tax Returns” means, collectively, all Tax
Returns required to be filed by a Party or its Affiliates for a Pre-Distribution
Tax Period.
          (qqq) “Pre-Distribution Transfer Pricing Tax Audit” means any Audit of
any Income Taxes related to or arising from (a) an intercompany transfer pricing
adjustment under Section 482 of the Code and the Treasury Regulations
thereunder, or an analogous provision under U.S. federal, state and local or
non-U.S. Law, or (b) a determination that the activities of a Party or its
Affiliates give rise to a “permanent establishment,” presence, or nexus in any
jurisdiction that could subject it to Income Tax there, in each of (a) and (b),
for any Pre-Distribution Tax Period or Straddle Period.
          (rrr) “Pre-Distribution U.S. Income Tax Audit” means any Audit of any
U.S. federal, state, or local Income Tax Return filed, or allegedly required to
be filed, for any Pre-Distribution Tax Period or Straddle Period; provided,
however this term shall not include any Audit that is a Pre-Distribution
Transfer Pricing Tax Audit, a Pre-Distribution Qualified Plan Tax Audit, or a
Pre-Distribution Payroll Tax Audit.
          (sss) “Preparing Party” has the meaning set forth in Section 3.2(a).
          (ttt) “Qualified Tax Counsel” means any of the law firms listed on
Schedule 1.1(ttt).
          (uuu) “Refund” means any refund of Taxes (including any overpayment of
Taxes for a period ending on or prior to the Distribution Date that can be
refunded or, alternatively, applied to future Taxes payable), including any
interest paid on or with respect to such refund of Taxes; provided, however, the
amount of the refund of Taxes shall be net of any Taxes imposed by any Taxing
Authority on the receipt of the refund.
          (vvv) “RemainCo” has the meaning set forth in the recitals to this
Agreement.
          (www) “RemainCo Audit Team” has the meaning referred to in the
recitals to this Agreement.

-9-



--------------------------------------------------------------------------------



 



          (xxx) “RemainCo Consolidated Return Group” means the affiliated group
of corporations (within the meaning of Section 1504 of the Code) of which
RemainCo is the common parent prior to the Distribution Date.
          (yyy) “RemainCo Group” means RemainCo and the Subsidiaries of RemainCo
other than members of SpinCo Group.
          (zzz) “RemainCo No Fault Percentage” shall have the meaning and the
percentage set forth in Section 5.5.
          (aaaa) “RemainCo Pension Plan Assets” shall have the meaning set forth
in the Employee Matters Agreement.
          (bbbb) “RemainCo Sharing Percentage” shall mean seventy-nine percent
(79%).
          (cccc) “Requesting Party” shall have the meaning set forth in
Section 5.4.
          (dddd) “Restriction Period” means the period beginning at the
Effective Time and ending on the two-year anniversary of the day after the
Distribution Date.
          (eeee) “Restructuring” has the meaning set forth in the recitals to
this Agreement.
          (ffff) “Restructuring Taxes” shall mean any Tax, other than a
Distribution Tax, that is incurred by a Party as a result of a transaction or
asset transfer occurring on or before the Distribution Date that was in
connection with or in contemplation of the Distribution of SpinCo and that was
undertaken to accomplish the Restructuring, which for purposes of this
definition shall include the transactions described and set forth as steps one
(1) to thirty-three (33) on pages five to nine of the IRS Ruling.
          (gggg) “Risk Affiliate” shall mean Sycamore Insurance Company, a South
Carolina corporation that was merged into RemainCo effective 9/30/2007, and any
other company that has existed within the RemainCo Consolidated Return Group
prior to the Distribution Date and that was in the same line of business as
Sycamore Insurance Company.
          (hhhh) “Rules” has the meaning set forth in Section 11.5.
          (iiii) “Ruling Documents” means the IRS Ruling request, the
attachments and exhibits thereto, and any additional or supplemental information
submitted to the IRS in connection with the IRS Ruling request.
          (jjjj) “Ruling Request” means the IRS private letter ruling request
filed by RemainCo with the IRS dated July 6, 2007, and the various supplements
to such request pertaining to certain Tax aspects of the Restructuring and
Distribution, all of which resulted in the IRS Ruling.
          (kkkk) “Separate Return” means any state return or report used in the
determination of a state Income Tax or Other Tax liability that is not a
Combined Return.

-10-



--------------------------------------------------------------------------------



 



          (llll) “Separate State Taxes” means the Income Taxes or Other Taxes
shown on a Separate Return.
          (mmmm)“Spin” has the meaning set forth in the recitals of this
Agreement.
          (nnnn) “SpinCo” has the meaning set forth in the recitals in this
Agreement.
          (oooo) “SpinCo Business” means all business and operations (including
related joint ventures and alliances) of any member of the SpinCo Group
immediately prior to the Distribution.
          (pppp) “SpinCo Combined State Tax Liability” means, with respect to
any taxable period (or portion thereof) in the Pre-Distribution Period, an
amount of Combined State Taxes that are allocated to SpinCo pursuant to
Section 2.2.
          (qqqq) “SpinCo Group” means SpinCo and the Subsidiaries of SpinCo
after the Restructuring and the Distribution.
          (rrrr) “SpinCo No Fault Percentage” shall have the meaning and
percentage set forth in Section 5.5.
          (ssss) “SpinCo Sharing Percentage” shall mean twenty-one percent
(21%).
          (tttt) “Straddle Income Tax Returns” mean, collectively, all Income
Tax Returns required to be filed by a Party and its Affiliates for a Straddle
Period.
          (uuuu) “Straddle Period Tax Audit” means any Audit with respect to a
Tax Return or any Tax that may be owing with respect to a Straddle Period.
          (vvvv) “Straddle Period” means a Tax year beginning before the
Distribution Date and ending after the Distribution Date.
          (wwww) “Subsidiary” means with respect to any specified Person, any
corporation or other legal entity of which such Person or any of its
Subsidiaries controls or owns, directly or indirectly, more than 50% of the
stock or other equity interest entitled to vote on the election of members to
the board of directors or similar governing body, in each case including its
successors or assigns; provided, however, that for purposes of this Agreement,
no member of the SpinCo Group shall be deemed to be a Subsidiary of any member
of the RemainCo Group.
          (xxxx) “Supplemental Ruling” means any IRS private letter ruling
issued in connection with the Restructuring and/or Distribution other than the
IRS Ruling Request.
          (yyyy) “Supplemental Ruling Documents” means the Supplemental Ruling
Request, the attachments and exhibits thereto, and any additional or
supplemental information submitted to the IRS in connection with the
Supplemental Ruling.
          (zzzz) “Tax” or “Taxes” whether used in the form of a noun or
adjective, means taxes on or measured by income, franchise, gross receipts,
sales, use, excise, payroll, personal

-11-



--------------------------------------------------------------------------------



 



property, real property, ad-valorem, value-added, leasing, leasing use or other
taxes, levies, imposts, duties, charges, or withholdings of any nature. Whenever
the term “Tax” or “Taxes” is used it shall include penalties, fines, additions
to tax and interest thereon.
          (aaaaa) “Tax Attributes” mean for U.S. federal, state, local, and
non-U.S. Income Tax purposes, earnings and profits, tax basis, net operating and
capital loss carryovers or carrybacks, alternative minimum Tax credit carryovers
or carrybacks, general business credit carryovers or carrybacks, income tax
credits or credits against income tax, disqualified interest and excess
limitation carryovers or carrybacks, overall foreign losses, research and
experimentation credit base periods, and all other items that are determined or
computed on an affiliated group basis (as defined in Section 1504(a) of the Code
determined without regard to the exclusion contained in Section 1504(b)(3) of
the Code), or similar Tax items determined under applicable Tax law, including
the tax attributes listed on Schedule 9.1.
          (bbbbb) “Tax Benefit Actually Realized” means with respect to a Party
and its Subsidiaries the actual reduction in Taxes due and payable determined
only with respect to the referenced taxable year or any prior taxable year, and
is equal to the sum of:
                    (i) the excess (if any) of (i) the amount of Taxes that the
Party and its Subsidiaries would have owed in such taxable years (excluding the
effect of any carryforwards of net operating or capital losses or Tax credits to
such year) had there been no payment or event giving rise to such a
determination, over (ii) the amount of Taxes actually paid by the Party and its
Subsidiaries in such taxable years (excluding the effect of any carryforwards of
net operating losses or capital losses or Tax credits to such year) after taking
into account such payment or determination; and
                    (ii) the excess (if any) of (i) the amount of the Refund
actually received by the Party and its Subsidiaries with respect to such taxable
years or any carryback year (excluding the effect of any carryforwards of net
operating losses or capital losses or Tax credits to such year) as a result of
the carryback of Tax items to prior taxable years after taking into account such
payment or determination, over (ii) the amount of the Refund that the Party and
its Subsidiaries would have been entitled to receive with respect to such
taxable years or any carryback year (excluding the effect of any carryforwards
of net operating losses or capital losses or Tax credits to such year) as a
result of the carryback of Tax items to prior taxable years had there been no
payment or event giving rise to such a determination.
The Tax Benefit Actually Realized shall be computed based on the actual U.S. or
non-U.S. income tax rates applicable to the Party and its Subsidiaries during
the applicable tax year; provided, however, that if the Tax Benefit Actually
Realized includes a U.S. federal Income Tax benefit attributable to the
deduction of interest included in Taxes, then the Parties shall assume that the
applicable U.S. federal, state and local Income Tax rate is thirty-eight percent
(38%) in lieu of the applicable Party’s and its Subsidiaries’ actual U.S.
federal, state and local Income Tax rate.
          (ccccc) “Tax-Free Status” means the qualification of a Distribution or
any other transaction contemplated by the IRS Ruling or any Tax Opinion as a
transaction in which gain or

-12-



--------------------------------------------------------------------------------



 



loss is not recognized, in whole or in part, and no amount is included in
income, including by reason of Distribution Taxes, for U.S. federal, state, and
local income tax purposes (other than intercompany items, excess loss accounts
or other items required to be taken into account pursuant to Treasury
Regulations promulgated under Section 1502 of the Code).
          (ddddd) “Tax Group” means any U.S federal, state, local or non-U.S.
affiliated, consolidated, combined, unitary or similar group that files a Tax
Return or Tax Returns.
          (eeeee) “Tax Opinions” mean certain Tax opinions and supporting
memoranda rendered by Bracewell to RemainCo or any of its Affiliates in
connection with the Plan of Separation.
          (fffff) “Tax Package” means the information and documents in the
possession of a Party or its Affiliates that are reasonably necessary for the
preparation of a Tax Return by the other Party or its Affiliates, assembled in
all material respects consistent with past Tax reporting practices of RemainCo
and its Affiliates.
          (ggggg) “Tax Representation Letter” means any letter containing
certain representations and covenants issued by RemainCo, any of its Affiliates
or any of its shareholders to Bracewell or RemainCo in connection with the Tax
Opinions.
          (hhhhh) “Tax Returns” mean any return, report, certificate, form or
similar statement or document (including any related or supporting information
or schedule attached thereto and any information return, amended tax return,
claim for refund, or declaration of estimated tax) required to be supplied to,
or filed with, a Taxing Authority in connection with the determination,
assessment or collection of any Tax or the administration of any Laws,
regulations, or administrative requirements relating to any Taxes.
          (iiiii) “Taxing Authority” means any governmental authority or any
subdivision, agency, commission, or authority thereof or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection, or imposition of any Tax (including the IRS).
          (jjjjj) “Treasury Regulations” mean the final and temporary (but not
proposed) income tax and administrative regulations promulgated under the Code,
as such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).
          (kkkkk) “Unanticipated Taxes” shall have the meaning set forth in
Section 2.1(c).
          (lllll) “Unqualified Tax Opinion” means an unqualified “should” level
opinion of Qualified Tax Counsel, which opinion is reasonably acceptable to each
of the Parties and upon which each of the Parties may rely to confirm that a
transaction (or transactions) will not result in Distribution Taxes, including
confirmation in accordance with Circular 230 or otherwise that may be provided
for purposes of avoiding any applicable penalties or additions to Tax.
          (mmmmm) “U.S.” means the United States.

-13-



--------------------------------------------------------------------------------



 



     Section 1.2 References to Time. All references in this Agreement to times
of the day shall be to Batesville, Indiana time, except as otherwise
specifically provided herein.
     Section 1.3 Effective Time.
          (a) The Parties acknowledge that the Plan of Separation contemplates a
series of interrelated and intermediate internal transactions undertaken
preparatory to and in contemplation of the Distributions that must be completed
prior to the Effective Time in order to align, reorganize and properly
capitalize the Medical Technology Business and the Death Care Business.
          (b) Notwithstanding that these interrelated and intermediate internal
transactions must be given effect prior to the Spin, the agreements contained
herein, including, but not limited to, the manner in which Taxes are shared
amongst the Parties, shall be effective no earlier than and only upon the
Effective Time.
ARTICLE II
RESPONSIBILITY FOR PAYMENT OF TAXES
     Section 2.1 Income Taxes and Other Taxes.
          (a) SpinCo shall be responsible for the payment of all Income Taxes
and Other Taxes:
               (i) for any Pre-Distribution Tax Period allocated to SpinCo and
its domestic Affiliates in accordance with Section 2.2, if such Tax is
attributable to the Death Care Business;
               (ii) for any Pre-Distribution Tax Period allocated to SpinCo and
its foreign Affiliates in accordance with Section 2.2, if such Tax is
attributable to the Death Care Business;
               (iii) for any Pre-Distribution Tax Period allocable to SpinCo and
its Affiliates in accordance with Section 2.2 in which a Combined Return is
being filed in a Combined Jurisdiction that includes a SpinCo Combined State Tax
Liability if such Tax is attributable to the Death Care Business;
               (iv) for any Straddle Period allocated to SpinCo and its domestic
Affiliates in accordance with Section 2.2 if such Tax is attributable to the
Death Care Business;
               (v) for any Straddle Period allocated to SpinCo and its foreign
Affiliates in accordance with Section 2.2, if such tax is attributable to the
Death Care Business;
               (vi) for any Post-Distribution Tax Periods of SpinCo Group;
               (vii) with respect to any Restructuring Taxes allocated to SpinCo
under Section 2.2;

-14-



--------------------------------------------------------------------------------



 



               (viii) imposed under Treasury Regulation Section 1.1502-6 or
under any comparable or similar provision of state, local or foreign laws or
regulations on SpinCo or its Affiliates as a result of such company being a
member of a consolidated combined, or unitary group with RemainCo or any
RemainCo Subsidiary during any Tax period to the extent attributable to the
Death Care Business; and
               (ix) any Taxes that arise by Audit or a Final Determination of an
Audit and which are specifically allocated to SpinCo under Section 8.3.
          (b) RemainCo shall be responsible for the payment of all Income Taxes
and Other Taxes which are not specifically the obligation of SpinCo under
Section 2.1(a), above.
          (c) In connection with the allocation of Taxes that are made under
Section 2.2, or under Section 8.3 if such Tax arises from a Final Determination
on Audit, it has been the intent and desire of the Parties to identify all Taxes
and situations giving rise to Taxes of which they are aware and provide specific
provisions in this Agreement for the allocation of the payment or liability of
such Taxes. Notwithstanding the efforts of the Parties to do so, it is
understood by the Parties that there may be circumstances giving rise to Tax
that the Parties did not understand or contemplate in the course of preparing
this Agreement (the “Unanticipated Taxes”). In the event there are Unanticipated
Taxes, the Parties agree that the amount of such Unanticipated Taxes shall be
calculated and each Party’s share allocated in accordance with the various
principles that underlie the provisions of Section 2.2 and that the Parties
shall in good faith work together to mutually determine a fair allocation for
the payment of such Unanticipated Taxes as between the Parties.
     Section 2.2 Allocation of Taxes.
          (a) SpinCo or any of its Affiliates shall, to the extent permitted by
Applicable Law, treat the day after the Distribution Date as the first day of
its taxable period under applicable United States Federal, state, local or
foreign Tax laws and shall file any elections necessary or appropriate to such
treatment; provided that this Section 2.2(a) shall not be construed to require
RemainCo to change its taxable year.
          (b) Unless to do so specifically conflicts with the allocations set
forth after this Section 2.2(b), transactions occurring, or actions taken, on
the Distribution Date but after the Distribution outside the ordinary course of
business by, or with respect to, SpinCo or any of its Affiliates shall be deemed
subject to the “next day rule” of Treasury Regulation Section
1.1502-76(b)(1)(ii)(B) (and under any comparable or similar provision under
state, local or foreign laws or regulations, provided that if there is no
comparable or similar provision under state, local or foreign laws or
regulations, then the transaction will be deemed subject to the “next day rule”
of Treasury Regulation Section 1.1502-76(b)(1)(ii)(B)) and as such shall for
purposes of this Agreement be treated (and consistently reported by the Parties)
as occurring in a Post-Distribution Tax Period of SpinCo or an SpinCo Affiliate,
as appropriate.
          (c) Any Income Taxes for a Straddle Period with respect to SpinCo
and/or its Affiliates (or entities in which SpinCo or its Affiliates have an
ownership interest) shall, for purposes of this Agreement, be determined, unless
otherwise provided in this Agreement, using a

-15-



--------------------------------------------------------------------------------



 



closing of the books and records of SpinCo and its Affiliates as of the close of
business on the Distribution Date, provided that exemptions, allowances or
deductions that are calculated on an annual basis, and not on a closing of the
books method (including, but not limited to, depreciation and amortization
deductions) shall be allocated between the period ending on and including the
Distribution Date and the period beginning after the Distribution Date based on
the number of days for the portion of the Straddle Period ending on and
including the Distribution Date, on the one hand, and the number of days for the
portion of the Straddle Period beginning after the Distribution date, on the
other hand. To the extent possible, (a) Other Taxes shall be determined by means
of a closing of the books and (b) the methodology used to allocate such Taxes
for the Pre-Distribution Tax Periods shall be used to allocate Taxes for
Straddle Periods
          (d) The Federal Income Tax Liability for the RemainCo Consolidated
Return Group for the Pre-Distribution Tax Period ending September 30, 2007 and
for the Straddle Period from October 1, 2007 until the Distribution Date shall
be allocated between RemainCo and SpinCo pursuant to the Adjusted Allocation
Method. Any Federal Income Tax Liability for the RemainCo Consolidated Return
Group for a Pre-Distribution Tax Period other than the Pre-Distribution Tax
Periods or portions thereof described in the preceding sentence shall be
allocated to RemainCo.
          (e) The Combined State Taxes with respect to any Combined Return for
any Pre-Distribution Tax Period ended September 30, 2007 or any Straddle Period
shall be allocated between RemainCo and SpinCo as follows: (i) the Combined
State Taxes on such Combined Return, before applying any credits, shall be
allocated among the RemainCo Group and SpinCo Group based on the relative
proportion of the total income of each Group, before apportionment compared to
the total income of both Groups before apportionment (or, if the Combined State
Taxes on such Combined Return are based on something other than income, the
relative proportion of the total tax base of each Group, before apportionment,
compared to the total tax base of both Groups before apportionment), less
(ii) the credits applicable to each Group. For example, if the tax base for a
particular Combined Return is federal taxable income, the total federal taxable
income for RemainCo, SpinCo and their Affiliates included on the Combined
Return, before apportionment is $100,000,000, of which $40,000,000 is
attributable to the SpinCo Group, forty percent (40%) of the Combined State
Taxes with respect to such Combined Return, before application of credits, shall
be attributed to the SpinCo Group. If there are credits on the Combined Return
attributable to the SpinCo Group, the amount of the Combined State Taxes
attributed to the SpinCo Group shall be further reduced by the amount of such
credits.
          (f) Any Separate State Taxes with respect to any Separate Return for
any Pre-Distribution Tax Period or any Straddle Period shall be allocated to the
Party as to which it or its Affiliate had the legal obligation under applicable
law for filing such Separate Return.
          (g) Any foreign Taxes for any Pre-Distribution Tax Period or any
Straddle Period shall be allocated to the Party or its Affiliate whose business
operations resulted in the foreign Tax, with such determination to be made in a
manner consistent with the Adjusted Allocation Approach..
          (h) Each Party shall be responsible for the Income Taxes or Other
Taxes attributable to it or its Affiliates for a Post-Distribution Period.

-16-



--------------------------------------------------------------------------------



 



          (i) For the Pre-Distribution Tax Period ending September 30, 2007 and
any portion of a Straddle Period ending on the Distribution Date, Payroll and
unemployment Taxes shall be allocated among the Parties based on which Party or
its Affiliate, pursuant to the practices within the RemainCo Consolidated Return
Group, had the obligation for the payment of the employment expense of the
employees who performed the services that are the subject of the payroll and
unemployment Tax as determined on a basis consistent with the Parties’ past
practices. Any taxes that arise as a result of an Audit shall be allocated on
the same basis.
          (j) Sales Taxes, use Taxes and similar Taxes shall be allocated to the
Party that sold, or whose Affiliates sold, the property or rendered the services
that generated the Tax.
          (k) Except for any Canadian Restructuring Taxes that may be incurred
and paid, any other Restructuring Taxes shall be allocated to RemainCo using the
RemainCo No Fault Percentage and to SpinCo using the SpinCo No Fault Percentage.
If there are Canadian Restructuring Taxes that are incurred and paid, SpinCo
shall pay such Taxes to the extent that SpinCo is able to realize a current or
deferred tax benefit from the income or gain realized that resulted in the
payment of such Taxes. The amount of the current or deferred tax benefit shall
be valued using a net present value and for purposes of this sentence, any
determination of net present value shall be determined using a discount rate
equal to the US Treasury rate for securities with a term in nature similar to
the deferred tax benefit.. To the extent the Canadian Restructuring Taxes exceed
the net present value of the current and future benefit available to SpinCo, the
excess portion shall be allocated between and paid by RemainCo and SpinCo as
Restructuring Taxes are otherwise allocated and paid above; Other than with
respect to the treatment and payment of Canadian Restructuring Tax pursuant to
the preceding sentence, to the extent that any Tax is included in the definition
of Restructuring Taxes and is otherwise allocated differently under this
Section 2.2, the allocation applicable to Restructuring Taxes hereunder shall
control to the extent such Tax or portion thereof is included in the definition
of Restructuring Taxes.
          (l) Any Taxes that result from the transfer from RemainCo to SpinCo of
liability loss reserves with respect to the reserves attributable and carried on
the tax books of a Risk Affiliate that are being transferred to SpinCo with
respect to the Distribution shall be borne and paid by SpinCo, provided that
SpinCo is entitled to claim a deduction in computing its Taxes for any payments
in satisfaction of liabilities attributable or related to such liability loss
reserves.
          (m) Taxes other than those specified above that are primarily
attributable to a Party or its Affiliates shall be allocated to such Party. For
example, personal property Taxes shall be allocated to the Party that owned or
whose Affiliates owned the property that generated the Tax.
          (n) Any other Income Taxes or Other Taxes that are not specifically
allocated to either RemainCo or SpinCo pursuant to any of the provisions above
shall be allocated as between RemainCo and SpinCo in a manner that is consistent
with the preceding principles of allocation.
     Notwithstanding the specific allocations of Taxes set forth above, the
following shall control:

-17-



--------------------------------------------------------------------------------



 



               (i) If there is a conflict between the above provisions of this
Section 2.2 with respect to a Party’s responsibility for Taxes and the
allocation of liability for Taxes that arise upon a Final Determination of an
Audit as provided in Sections 8.3(c) through (f), the provisions of Sections 8.3
(c) through (f) shall control;
               (ii) The tax deductions, tax benefits and allocation of Taxes as
between RemainCo and SpinCo for the executive deferred compensation liabilities
of RemainCo that are being assumed by SpinCo pursuant to the terms and
provisions of the Employee Matters Agreement shall be governed by
Schedule 2.03(e) to the Distribution Agreement; and
               (iii) Except as expressly provided in this Section 2.2 and
Article VIII, SpinCo shall have no liability for Taxes for periods ending prior
to September 30, 2007.
     Section 2.3 Timing of Payments of Taxes. All Taxes required to be paid or
caused to be paid by a Party to a Taxing Authority pursuant to this Article II
shall be paid or caused to be paid by such Party prior to the Due Date of such
Taxes. All amounts required to be paid by one Party to another Party (including
obligations arising under Article VII) pursuant to this Article II shall be paid
or caused to be paid by such first Party to such other Party in accordance with
Article VII.
     Section 2.4 Credit or Refund of Estimated Payments by SpinCo. As of the
Distribution Date, in accordance with the normal practices and procedures of the
RemainCo Consolidated Return Group, SpinCo and its Affiliates will have made
certain advances and payments with respect to Taxes for the Pre-Distribution Tax
Period ending September 30, 2007 and the portion of any Straddle Period up to
the Distribution Date that are attributable to SpinCo and its Affiliates and the
Death Care Business. To the extent any such payments have been made, such
payments shall be credited to the amounts owing pursuant to this Article II and
to the extent there has been an overpayment with respect to payments under this
Article II, such overpayment shall be refunded or applied with respect to the
other amounts owing under this Article II.
ARTICLE III
PREPARATION AND FILING OF TAX RETURNS
     Section 3.1 Preparation of Returns.
          (a) RemainCo shall prepare and file:
               (i) All Tax Returns for RemainCo and its Affiliates for
Pre-Distribution Tax Periods for all jurisdictions;
               (ii) All Tax Returns for SpinCo and its Affiliates for all
Pre-Distribution Tax Periods that pertain only to SpinCo and its Affiliates;
               (iii) All Tax Returns for RemainCo and its Affiliates for
Post-Distribution Tax Periods;
               (iv) All Tax Returns for the RemainCo Consolidated Return Group
and RemainCo Group and all Combined Return in any Combined Jurisdiction;

-18-



--------------------------------------------------------------------------------



 



               (v) All Tax Returns for RemainCo and its Affiliates (including
SpinCo and its Affiliates) for Straddle Periods;
               (vi) All Separate Returns for RemainCo and its Affiliates; and
               (vii) All other Tax Returns with respect to either RemainCo and
its Affiliates or SpinCo and its Affiliates that are not specifically the
responsibility of RemainCo or SpinCo to prepare under Sections 3.1(a) or 3.1(b),
hereof.
          (b) SpinCo shall prepare and file:
               (i) All Tax Returns for SpinCo and its Affiliates for any
Straddle Period that pertains only to SpinCo and its Affiliates;
               (ii) All Separate Returns for SpinCo and its Affiliates; and
               (iii) All Tax Returns for SpinCo and its Affiliates for all
Post-Distribution Tax Periods.
          (c) Notwithstanding anything herein to the contrary with respect to
the preparation of Tax Returns under Section 3.1(a) or 3.1(b), the specifically
identified Tax Returns described on Schedule 3.1(c) attached hereto, if any,
shall be prepared by the Party specifically identified as having the
responsibility for the preparation of such Tax Return on Schedule 3.1(c).
     Section 3.2 Procedures Relating to the Preparation and Filing of Tax
Returns.
          (a) RemainCo, with respect to those Tax Returns prepared by RemainCo
described in Section 3.2(a), SpinCo, with respect to those Tax Returns prepared
by SpinCo described in Sections 3.2(b) (in each case, the “Preparing Party”)
shall prepare and file or cause to be prepared or filed such Tax Returns in a
manner consistent with past Tax reporting practices of the Parties and their
Affiliates. The Preparing Party shall provide the other Party with a draft of
each Income Tax Return with respect to a Pre-Distribution Tax Period or a
Straddle Period at least 30 days prior to the due date for filing thereof, if
such draft shows Tax for which the other Party is responsible pursuant to this
Agreement. The other Party shall have the right to review and approve (which
approval shall not be unreasonably withheld) each such Income Tax Return within
7 days following its receipt thereof. The Preparing Party and the other Party
shall attempt in good faith mutually to resolve any disagreements regarding such
Income Tax Returns prior to the due date for filing thereof; provided, that the
failure to resolve all disagreements prior to such date shall not relieve the
Preparing Party of its obligation to file (or caused to be filed) any such
Income Tax Return.
          (b) Unless otherwise required by the applicable laws, regulations,
rulings or other requirements of a Taxing Authority, the Parties hereby agree to
prepare and file all Tax Returns, and to take all other actions, in a manner
consistent with this Agreement, Distribution Agreement, Tax Ruling, Ruling
Documents, Tax Opinion, or Representation Letter. All Tax Returns shall be filed
on a timely basis (taking into account applicable extensions) by the Party
responsible for filing such Tax Returns under this Agreement. This provision
shall not restrict the right of any Party or its Affiliates to file such
disclosure statements as they deem appropriate

-19-



--------------------------------------------------------------------------------



 



or necessary to comply with applicable laws or regulations with respect to
required disclosures on a Tax Return.
          (c) Within 30 days after the determination of any SpinCo Tax
Attributes by RemainCo, RemainCo shall notify SpinCo of the Tax Attributes
associated with SpinCo and each of its Affiliates, and the Tax bases of the
assets and liabilities transferred to SpinCo in connection with the
Restructuring and Distribution. Any changes in such Tax Attributes or Tax bases
arising thereafter by reason of an Audit of which RemainCo is the Audit Control
Party shall be communicated by RemainCo to SpinCo within 30 days after such
change is made or there is a Final Determination of such change.
     Section 3.3 Tax Information Exchange and Tax Services. In connection with
each Tax Return required under this Agreement to be prepared by the Preparing
Party designated to prepare the Tax Return under Section 3.1 after the date
hereof, upon the Preparing Party providing written notice to the other Party who
is not the Preparing Party (the “Non-Preparing Party”), the Non-Preparing Party
shall provide the Preparing Party, no later than 90 days after such written
request from Preparing Party, a Tax Package for the purpose of preparing such
Tax Return. Non-Preparing Party shall timely furnish to Preparing Party such
additional information and documents as Preparing Party may reasonably request.
The Parties acknowledge that such information may include materials regarding
accounting, accounting records, income and expense, costs and cost production,
background, research and development, comparables, marketing, suppliers and
customers, and other information regarding the business of the Non-Preparing
Party related to the Tax treatment of such business. Upon request by Preparing
Party, an appropriate officer of Non-Preparing Party shall provide written
certification that, to such officer’s best knowledge and belief, all information
provided pursuant to this Section 3.3(a) is accurate and complete in all
material respects. Non-Preparing Party shall also make available employees and
officers of Non-Preparing Party and its Affiliates as Preparing Party may
reasonably request in connection with such Tax Return preparation by Preparing
Party. Non-Preparing Party shall be responsible for the internal costs (without
reimbursement from Preparing Party) of furnishing to Preparing Party the Tax
Package, additional information, documents and employees and officers provided
for in this Section 3.3(a). Preparing Party shall provide the relevant
information contained in the Tax Package in the format required by the IRS (or
analogous state, local, or foreign agency) for electronic filing.
     Section 3.4 Reasonable External Costs and Expenses. To the extent a Party
incurs reasonable costs and expenses with a third party for purposes of
complying with the provisions of this Article III, including, without
limitation, the preparation of the Tax Returns to be prepared thereunder, such
costs and expenses shall be borne in the same proportion as the Taxes being
reported on the Tax Return to which such costs and expenses relate. In the event
that the Tax Return being prepared is not for the purpose of reporting Taxes but
is rather an informational Tax Return, the Party charged with the responsibility
of preparing such Tax Return shall bear the cost and expense of preparing and
filing such Tax Return.

-20-



--------------------------------------------------------------------------------



 



ARTICLE IV
REFUNDS, CARRYBACKS AND
AMENDED TAX RETURNS
     Section 4.1 Refunds.
          (a) Each Party shall be entitled to Refunds that relate to Taxes for
which it is responsible under Article II of this Agreement.
          (b) Notwithstanding Section 4.1(a), to the extent a claim for a Refund
is reasonably likely to result in a Correlative Detriment to one or more of the
Parties, any such Refund that is received by one or more of the Parties shall,
and only to the extent thereof, be paid proportionately to the Parties that are
reasonably likely to realize such detriment. A “Correlative Detriment” is an
increase in a current year Tax payment obligation by a Party or a reduction in a
current year Tax benefit of a Party not otherwise entitled to a Refund under the
prior sentence that occurs as a direct result of the Tax position that is the
basis for the Refund or the claim therefor. By way of example, if SpinCo were to
generate a net operating loss for a Post-Distribution Tax Period and such loss
was carried back to a Pre-Distribution Tax Period and resulted in a Refund, but
at the same time reduced the amount of a foreign tax credit available to
RemainCo for such Pre-Distribution Tax Period, RemainCo would have a Correlative
Detriment for which it is entitled to receive payment unless such tax credit
could be carried forward by RemainCo.
          (c) Any Refund or portion thereof to which a Party is entitled
pursuant to this Section 4.1 that is received or deemed to have been received as
described herein by another Party, shall be paid by such other Party to such
first Party in immediately available funds in accordance with Article VII. To
the extent a Party applies or causes to be applied an overpayment of Taxes as a
credit toward or a reduction in Taxes otherwise payable (or a Taxing Authority
requires such application in lieu of a Refund) and such Refund, if received,
would have been payable by such Party to another Party (or Parties) pursuant to
this Section 4.1, such Party shall be deemed to have actually received a Refund
to the extent thereof on the date on which the overpayment is applied to reduce
Taxes otherwise payable.
     Section 4.2 Carrybacks. Each of the Parties shall be permitted (but not
required) to carryback (or to cause its Affiliates to carryback) a Tax Attribute
realized in a Post-Distribution Tax Period or a Straddle Period to a
Pre-Distribution Tax Period or a Straddle Period only if such carryback cannot
result in one or more other Parties (or their Affiliates) being liable for
additional Taxes. If a carryback could result in one or more Parties (or their
Affiliates) being liable for additional Taxes, such carryback shall be permitted
only if all of such Parties consent to such carryback, which consent shall not
be unreasonably withheld. Any Party that has claimed (or caused one or more of
its Affiliates to claim) a Tax Attribute carryback shall be liable for any Taxes
that arise as a result of the subsequent adjustment, if any, to the carryback
claim unless the carryback results in a Refund that is shared pursuant to
Section 4.1(a) or results in a Correlative Detriment pursuant to Section 4.1(b).
     Section 4.3 Amended Tax Returns.

-21-



--------------------------------------------------------------------------------



 



          (a) Notwithstanding Sections 3.1 and 3.2, a Party or its Subsidiary
that is entitled to file an amended Tax Return for a Pre-Distribution Tax Period
or a Straddle Period for members of its Tax Group shall be permitted to prepare
and file an amended Tax Return at its own cost and expense; provided, however,
that (i) such amended Tax Return shall be prepared in a manner (x) consistent
with the past practice of the Parties and their Affiliates unless otherwise
modified by a Final Determination or required by applicable Law; and
(y) consistent with (and the Parties and their Affiliates shall not take any
position inconsistent with) the IRS Ruling, the Tax Representation Letters, and
the Tax Opinions; and (ii) if such amended Tax Return could result in one or
more other Parties becoming responsible for a payment of Taxes pursuant to
Article II or a payment to a Party pursuant to Article VIII, such amended Tax
Return shall be permitted only if the consent of such other Parties is obtained.
The consent of such other Parties shall not be withheld unreasonably and shall
be deemed to be obtained in the event that a Party or its Subsidiary is required
to file an amended Tax Return as a result of an Audit adjustment.
          (b) A Party or its Subsidiary that is entitled to file an amended Tax
Return for a Post-Distribution Tax Period shall be permitted to do so without
the consent of any Party.
          (c) A Party that is permitted (or whose Subsidiary is permitted) to
file an amended Tax Return shall not be relieved of any liability for payments
pursuant to this Agreement notwithstanding that another Party consented thereto.
ARTICLE V
DISTRIBUTION TAXES
     Section 5.1 Representations.
          (a) Ruling Documents. SpinCo hereby represents and warrants that
(i) it has examined the Ruling Documents (including, without limitation, the
representations to the extent that they relate to the plans, proposals,
intentions, and policies of SpinCo, SpinCo Affiliates, or the Death Care
Business), and (ii) to the extent there are references to SpinCo, SpinCo
Affiliates, or the Death Care Business, the facts presented and the
representations made therein are true, correct, and complete.
          (b) Tax-Free Status. SpinCo hereby represents and warrants that it has
no plan or intention of taking any action, or failing or omitting to take any
action, or knows of any circumstance, that could reasonably be expected to
(i) cause the Restructuring and/or the Distribution not to have Tax-Free Status
or (ii) cause any representation or factual statement made in this Agreement,
the Distribution Agreement, the IRS Ruling, the Tax Opinion, or the
Representation Letter to be untrue in a manner that would have an adverse effect
on the Tax-Free Status of the Restructuring and/or the Distribution.
          (c) Reciprocal Representations and Warranties as to RemainCo. With
respect to the representations and warranties made in Sections 5.1(a) and (b),
RemainCo makes the same representations as to RemainCo, the RemainCo Affiliates
and the Medical Technology Business.
          (d) Plan or Series of Related Transactions. SpinCo hereby represents
and warrants that, to the knowledge of SpinCo and the management of SpinCo,
neither the Restructuring nor the Distribution are part of a plan (or series of
related transactions) pursuant to

-22-



--------------------------------------------------------------------------------



 



which a Person will acquire stock representing a fifty-percent or greater
interest (within the meaning of Sections 355(d) and (e) of the Code) in SpinCo
or any successor to SpinCo.
     Section 5.2 Covenants.
          (a) Actions Consistent with Representations and Covenants. SpinCo
shall not (and shall not permit any of its Affiliates or grant or permit any of
its Affiliates to grant implicit or explicit permission to any other person to)
take any action, and SpinCo shall not (and shall not permit any of its
Affiliates or grant or permit any of its Affiliates to grant implicit or
explicit permission to any other person to) fail to take any action, where such
action or failure to act would be inconsistent with or cause to be untrue any
material, information, covenant, or representation in this Agreement, the
Distribution Agreement, the Other Agreements, the Tax Ruling, the Ruling
Documents (including, without limitation, the representations to the extent that
they relate to the plans, proposals, intentions, and policies of SpinCo, SpinCo
Affiliates, or the Death Care Business), the Tax Opinion, or the Representation
Letter.
          (b) Preservation of Tax-Free Status. SpinCo shall not take any action
(including, but not limited to, any cessation, transfer or disposition of all or
any portion of the Death Care Business; payment of extraordinary dividends to
shareholders; and acquisitions or issuances of stock) or permit any SpinCo
Affiliate to take any such action, and SpinCo shall not fail to take any such
action or permit any SpinCo Affiliate to fail to take any such action where such
action or failure to act would have an adverse effect on the Tax-Free Status of
the Restructuring and/or the Distribution.
          (c) Reciprocal Covenants by RemainCo. With respect to the covenants
contained in Sections 5.2(a) and (b), RemainCo obligates itself to the same
covenants as if they pertained to RemainCo, the RemainCo Affiliates and the
Medical Technology Business.
          (d) Sales Issuances and Redemptions of Equity Securities. Until the
first day after the Restriction Period, neither SpinCo nor any SpinCo Affiliate
shall, or shall agree to, sell or otherwise issue to any Person, or redeem or
otherwise acquire from any Person, any Equity Securities of SpinCo or any SpinCo
Affiliate; provided, however, that (i) SpinCo may repurchase such Equity
Securities to the extent that such repurchases meet the requirements of
Section 4.05(1)(6) of IRS Revenue Procedure 96-30 (as in effect prior to its
modification by IRS Revenue Procedure 2003-48), (ii) SpinCo may issue such
Equity Securities to the extent such issuances satisfy Safe Harbor VIII
(relating to acquisitions in connection with a person’s performance of services)
or Safe Harbor IX (relating to acquisitions by a retirement plan of an employer)
of Treasury Regulation Section 1.355-7(d), and (iii) SpinCo may issue Equity
Securities provided that such issuance does not, individually or when aggregated
with other issuances and any transactions occurring in the four-year period
beginning on the date which is two years before the Distribution Date, and with
any other transaction which is part of a plan or series of related transactions
(within the meaning of Section 355(e) of the Code) that includes the
Distribution (other than issuances of Equity Securities described in clause
(ii) above), result in one or more Persons acquiring, directly or indirectly,
(as determined under Section 355(e) of the Code, taking into account applicable
constructive ownership rules) stock representing a 40% or greater interest, by
vote or value, in SpinCo (or any successor thereto).

-23-



--------------------------------------------------------------------------------



 



          (e) Tender Offers; Other Business Transactions. Until the first day
after the Restriction Period, neither SpinCo nor SpinCo Affiliate shall
(i) solicit any Person to make a tender offer for, or otherwise acquire or sell,
the Equity Securities of SpinCo, (ii) participate in or support any unsolicited
tender offer for, or other acquisition, issuance or disposition of, the Equity
Securities of SpinCo, or (iii) approve or otherwise permit any proposed business
combination or merger or any transaction which, in the case of clauses (i),
(ii) or (iii), individually or when aggregated with any other transactions
occurring within the four-year period beginning on the date which is two years
before the Distribution Date, and with any other transaction which is part of a
plan or series of related transactions (within the meaning of Section 355(e) of
the Code) that includes the Distribution (other than issuances of Equity
Securities described in Section 5.2(d)(ii) above), results in one or more
Persons acquiring, directly or indirectly, (as determined under Section 355(e)
of the Code, taking into account applicable constructive ownership rules) stock
representing a 40% or greater interest, by vote or value, in SpinCo (or any
successor thereto). In addition, neither SpinCo nor any SpinCo Affiliate shall
at any time, whether before or subsequent to the expiration of the Restriction
Period, engage in any action described in clauses (i), (ii) or (iii) of the
preceding sentence if it is pursuant to an arrangement negotiated (in whole or
in part) prior to the first anniversary of the Distribution, even if at the time
of the Distribution or thereafter such action is subject to various conditions.
          (f) Dispositions of Assets. Until the first day after the Restriction
Period, neither SpinCo nor any SpinCo Affiliate shall, or shall agree to, sell,
transfer, or otherwise dispose of or agree to dispose of assets (including, for
such purpose, any shares of capital stock of a subsidiary and any transaction
treated for tax purposes as a sale, transfer or disposition) that, in the
aggregate, constitute more than 50% of the gross assets of SpinCo, nor shall
SpinCo or any SpinCo Affiliate sell, transfer, or otherwise dispose of or agree
to dispose of assets (including, for such purpose, any shares of capital stock
of a subsidiary and any transaction treated for tax purposes as a sale, transfer
or disposition) that, in the aggregate, constitute more than 50% of the
consolidated gross assets of SpinCo Group. The foregoing sentence shall not
apply to sales, transfers, or dispositions of assets in the ordinary course of
business. The percentages of gross assets or consolidated gross assets of SpinCo
or SpinCo Group, as the case may be, sold, transferred, or otherwise disposed
of, shall be based on the fair market value of the gross assets of SpinCo and
the members of SpinCo Group as of the Distribution Date. For purposes of this
Section 5.2(f), a merger of SpinCo or one of its subsidiaries with and into any
Person (other than SpinCo or one of its subsidiaries) shall constitute a
disposition of all of the assets of SpinCo or such subsidiary.
          (g) Liquidations Mergers, Reorganizations. Until the first day after
the Restriction Period, neither SpinCo nor its subsidiaries shall, or shall
agree to, voluntarily dissolve or liquidate or engage in any merger (except for
a Cash Acquisition Merger), consolidation or other reorganization; provided,
however, mergers of direct or indirect wholly-owned subsidiaries of SpinCo
solely with and into SpinCo or with other direct or indirect wholly-owned
subsidiaries of SpinCo, and liquidations of SpinCo’s subsidiaries, are not
subject to this Section 5.2(g) to the extent not inconsistent with the Tax-Free
Status of the Restructuring and the Distribution; provided further that nothing
in this Section 5.2(g) shall prohibit any merger involving SpinCo or an SpinCo
Affiliate not otherwise prohibited by Section 5.2(e).

-24-



--------------------------------------------------------------------------------



 



          (h) Changes to Voting Rights. Until the first day after the
Restriction Period, neither SpinCo nor any SpinCo Affiliate shall amend its
certificate of incorporation (or other organizational documents), or take any
other action, whether through a shareholder vote or otherwise, affecting the
relative voting rights of its separate classes of stock (including, without
limitation, through the conversion of one class of stock into another class of
stock), but only to the extent such change, if treated as an issuance of Equity
Securities, would be prohibited by Section 5.2(d).
          (i) Permitted Transactions. Notwithstanding the restrictions otherwise
imposed by Sections 5.2(d) through 5.2(h), during the Restriction Period, SpinCo
may (i) approve, participate in, support or otherwise permit a proposed business
combination or transaction that would otherwise breach the covenant set forth in
Section 5.2(d), (ii) sell or otherwise dispose of the assets of SpinCo Group in
a transaction that would otherwise breach the covenant set forth in
Section 5.2(e), (iii) merge SpinCo or any SpinCo Affiliate with another entity
without regard to which party is the surviving entity in a transaction that
would otherwise breach the covenant set forth in Section 5.2(g), (iv) issue
Equity Securities of SpinCo or any SpinCo Affiliate in a transaction that would
otherwise breach the covenant set forth in Section 5.2(d), or (v) take any
action affecting the relative voting rights of the separate classes of stock of
SpinCo or any SpinCo Affiliate that would otherwise breach the covenant set
forth in Section 5.2(h), if and only if such transaction or action would not
violate Section 5.2(a) or Section 5.2(b) and Section 5.2(j) is satisfied.
          (j) Supplemental Ruling: Tax Opinion. Prior to entering into any
agreement contemplating a transaction or action during the Restriction Period
described in clauses (i), (ii), (iii), (iv) or (v) of Section 5.2(i): (A) SpinCo
shall request that RemainCo obtain a Supplemental Ruling in accordance with
Section 5.3 of this Agreement to the effect that such transaction will not
affect the Tax-Free Status of the Restructuring and the Distribution and
RemainCo shall have received such a Supplemental Ruling in form and substance
satisfactory to RemainCo in its sole and absolute discretion or (B) SpinCo shall
provide RemainCo with an Unqualified Tax Opinion from Qualified Tax Counsel or
another nationally recognized independent tax advisor in form and substance
satisfactory to RemainCo in its reasonable discretion (and in determining
whether an opinion is satisfactory, RemainCo may consider, among other factors,
the appropriateness of any underlying assumptions and management’s
representations if used as a basis for the opinion) providing that such
transaction or action will not affect the Tax-Free Status of the Restructuring
and the Distribution.
     Section 5.3 Supplemental Rulings and Restrictions on SpinCo.
          (a) Supplemental Rulings at RemainCo Request. RemainCo shall have the
right to obtain a Supplemental Ruling in its sole and absolute discretion. If
RemainCo determines to obtain a Supplemental Ruling, SpinCo shall (and shall
cause each SpinCo Affiliate to) cooperate with RemainCo and take any and all
actions reasonably requested by RemainCo in connection with obtaining the
Supplemental Ruling (including, without limitation, by making any representation
or providing any materials or information requested by any Tax Authority;
provided that SpinCo shall not be required to make (or cause any SpinCo
Affiliate to make) any representation that is inconsistent with historical facts
or as to future matters or events over which it has no control) or to take any
action that reasonably could be expected to be adverse to its

-25-



--------------------------------------------------------------------------------



 



business, its financial condition or its assets. RemainCo shall reimburse SpinCo
for all reasonable costs and expenses incurred by SpinCo or its Affiliates in
obtaining a Supplemental Ruling requested by RemainCo within ten (10) Business
Days after receiving an invoice from SpinCo therefor. In connection with
obtaining a Supplemental Ruling pursuant to this Section 5.3(a), (i) RemainCo
shall keep SpinCo informed in a timely manner of all material actions taken or
proposed to be taken by RemainCo in connection therewith; (ii) RemainCo shall
(a) reasonably in advance of the submission of any Supplemental Ruling Request,
provide SpinCo with a draft copy thereof, (b) reasonably consider SpinCo ‘s
comments on such draft copy, and (c) provide SpinCo with a final copy of any
Supplemental Ruling Request; and (iii) RemainCo shall provide SpinCo with notice
reasonably in advance of, and SpinCo shall have the right to attend, any
formally scheduled meetings with any Taxing Authority (subject to the approval
of the Taxing Authority) that relate to such Supplemental Ruling.
          (b) Supplemental Rulings at SpinCo’s Request. RemainCo agrees that at
the reasonable request of SpinCo pursuant to Section 5.2(j), RemainCo shall (and
shall cause each RemainCo Affiliate to) cooperate with SpinCo and use its
reasonable best efforts to seek to obtain, as expeditiously as possible, a
Supplemental Ruling from the IRS for the purpose of confirming compliance on the
part of SpinCo or any SpinCo Affiliate with its obligations under Section 5.2 of
this Agreement. Further, in no event shall RemainCo be required to file any
Supplemental Ruling Request under this Section 5.3(b) unless SpinCo represents
that it has reviewed the Supplemental Ruling Documents and all information and
representations, if any, relating to SpinCo or any SpinCo Affiliate, contained
in the Supplemental Ruling Documents are true, correct and complete in all
material respects. SpinCo shall reimburse RemainCo for all reasonable costs and
expenses incurred by RemainCo or its Affiliates in obtaining a Supplemental
Ruling requested by SpinCo within ten (10) Business Days after receiving an
invoice from RemainCo therefor. SpinCo hereby agrees that RemainCo shall have
sole and exclusive control over the process of obtaining a Supplemental Ruling,
and that only RemainCo shall apply for a Supplemental Ruling. In connection with
obtaining a Supplemental Ruling pursuant to this Section 5.3(b), (i) RemainCo
shall keep SpinCo informed in a timely manner of all material actions taken or
proposed to be taken by RemainCo in connection therewith; (ii) RemainCo shall
(a) reasonably in advance of the submission of any Supplemental Ruling Request,
provide SpinCo with a draft copy thereof, (b) reasonably consider SpinCo’s
comments on such draft copy, and (c) provide SpinCo with a final copy of any
Supplemental Ruling Request; and (iii) RemainCo shall provide SpinCo with notice
reasonably in advance of, and SpinCo shall have the right to attend, any
formally scheduled meetings with any Tax Authority (subject to the approval of
the Tax Authority) that relate to such Supplemental Ruling.
     Section 5.4 Liability for Undertaking Certain Actions.
          (a) Notwithstanding anything in this Agreement to the contrary, SpinCo
shall be responsible for, and shall indemnify and hold harmless RemainCo and
each of its Affiliates from and against any liability for Taxes that are
attributable to or result from any act or failure to act by SpinCo or any SpinCo
Affiliate, which action or failure to act breaches any of its representations or
covenants contained in this Article V hereof (without regard to the exceptions
or provisos set forth in such provisions but expressly excluding the
representations and covenants by RemainCo in Sections 5.1(c) and 5.2(c) hereof),
expressly including, for this purpose, any

-26-



--------------------------------------------------------------------------------



 



Permitted Transactions and any act or failure to act that breaches
Section 5.2(d) or 5.2(i) regardless of whether such act or failure to act is
permitted by Section 5.2(c) through 5.2(h).
          (b) Notwithstanding anything in this Agreement to the contrary,
RemainCo shall be responsible for, and shall indemnify and hold harmless SpinCo
and each of its Affiliates from and against any liability for Taxes that are
attributable to or result from any Fault of RemainCo or any RemainCo Affiliate.
          (c) “Fault” shall mean the breach of a representation, warranty or
covenant under this Article V by a Party or any of its Affiliates to the extent
applicable to or made by such Party or any of its Affiliates.
     Section 5.5 Liability Not Attributable to Fault. If the Distribution Taxes
are not attributable to the Fault of SpinCo or any SpinCo Affiliate or the Fault
of RemainCo or any RemainCo Affiliate, the responsibility for such Distribution
Taxes shall be shared by RemainCo and SpinCo in proportion to the relative
market values of RemainCo and SpinCo derived from taking the average traded
stock price for each of RemainCo and SpinCo for the five (5) trading days
subsequent to the Distribution Date, with RemainCo to bear a percentage equal to
its market value divided by the combined market values of both RemainCo and
SpinCo (the “RemainCo No Fault Percentage”) and SpinCo to bear a percentage
equal to its market value divided by the combined market values of both RemainCo
and SpinCo (the “SpinCo No Fault Percentage”).
     Section 5.6 Cooperation.
          (a) Without limiting the prohibition set forth in Section 5.3(c),
until the first day after the Restriction Period, SpinCo shall furnish RemainCo
with a copy of any ruling request that SpinCo or any SpinCo Affiliate may file
with the IRS or any other Taxing Authority and any opinion received that in any
respect relates to, or otherwise reasonably could be expected to have any effect
on, the Tax-Free Status of any of the Restructuring and the Distribution.
          (b) RemainCo shall reasonably cooperate with SpinCo in connection with
any request by SpinCo for an Unqualified Tax Opinion pursuant to Section 5.2(j)
and shall use its reasonable best efforts to assist SpinCo in obtaining an
Unqualified Tax Opinion pursuant to Section 5.2(j).
ARTICLE VI
INDEMNIFICATION
     Section 6.1 Indemnification Obligations of RemainCo. RemainCo shall
indemnify SpinCo and SpinCo’s Affiliates and hold them harmless from and against
(without duplication):
          (a) All Taxes and other amounts for which RemainCo Group is
responsible under this Agreement; and
          (b) All Taxes and reasonable out-of-pocket costs for advisors and
other expenses attributable to a breach of any representation, covenant, or
obligation of RemainCo under this Agreement.

-27-



--------------------------------------------------------------------------------



 



     Section 6.2 Indemnification Obligations of SpinCo. SpinCo shall indemnify
RemainCo and RemainCo’s, Affiliates and hold them harmless from and against
(without duplication):
          (a) all Taxes and other amounts for which SpinCo Group is responsible
under this Agreement; and
          (b) all Taxes and reasonable out-of-pocket costs for advisors and
other expenses attributable to a breach of any representation, covenant, or
obligation of SpinCo under this Agreement.
ARTICLE VII
PAYMENTS
     Section 7.1 Payments.
          (a) General. Unless otherwise provided in this Agreement, in the event
that an Indemnifying Party is required to make a payment to an Indemnified Party
pursuant to this Agreement:
               (i) Aggregate Payments of Less than $500,000. If such payments
are in the aggregate less than $500,000 during the calendar quarter, the
Indemnified Party shall deliver written notice of the payments to the
Indemnifying Party in accordance with Section 12.5 during the calendar quarter
in which the obligation giving rise to the indemnification payment must be
satisfied, and the Indemnifying Party shall be required to make payment to the
Indemnified Party within ten (10) Business Days after the end of the calendar
quarter in which written notice of such payment is delivered to the Indemnifying
Party (or, if later, within thirty (30) Business Days of such delivery).
               (ii) Payments Equal to or Greater than $500,000. If such payments
are individually or in the aggregate equal to or greater than $500,000, the
Indemnified Party shall deliver written notice of the payment to the
Indemnifying Party in accordance with Section 12.5 at least ten (10) Business
Days in advance of the date or dates on which the obligations giving rise to the
indemnification payment must be satisfied (in the case of aggregate payments in
excess of $500,000, the earliest date that any such payment must be satisfied),
and the Indemnifying Party shall be required to make payment to the Indemnified
Party no later than the later of (A) five (5) Business Days after receipt of
such notice or (B) five (5) Business Days prior to the date on which the
obligations giving rise to the indemnification must be satisfied. The
Indemnified Party shall, within one (1) Business Day after the date on which the
obligation giving rise to the indemnification payment is satisfied, pay interest
to the Indemnifying Party that accrues (at a rate equal to one (1) week LIBOR
minus 25 basis points) on the amount of such payment from the date of receipt of
such payment by the Indemnified Party until the date on which the obligation is
satisfied.
          (b) Procedural Matters. The written notice delivered to the
Indemnifying Party in accordance with Section 12.5 shall show the amount due and
owing together with a schedule calculating in reasonable detail such amount (and
shall include any relevant Tax Return, statement, bill or invoice related to
Taxes, costs, expenses or other amounts due and owing). All

-28-



--------------------------------------------------------------------------------



 



payments required to be made by one Party to another Party pursuant to this
Section 7.1 shall be made by electronic, same day wire transfer. Payments shall
be deemed made when received. If the Indemnifying Party fails to make a payment
to the Indemnified Party within the time period set forth in this Section 7.1,
such Indemnifying Party shall not be considered to be in breach of its covenants
and obligations established in this Section 7.1 unless and until such failure
exists on the date on which the obligation giving rise to the indemnification
payment must be satisfied; provided, however, that the Indemnifying Party shall
pay to the Indemnified Party (i) interest that accrues (at a rate equal to the
Base Rate plus 200 basis points) on the amount of such payment from the time
that such payment was due to the Indemnified Party until the date that payment
is actually made to the Indemnified Party; and (ii) any costs or expenses,
including any breakage costs, incurred by the Indemnified Party to secure such
payment or to satisfy the Indemnifying Party’s portion of the obligation giving
rise to the indemnification payment.
          (c) Right of Setoff. It is expressly understood that an Indemnifying
Party is hereby authorized to set off and apply any and all amounts required to
be paid to an Indemnified Party pursuant to this Section 7.1 against any and all
of the obligations of the Indemnified Party to the Indemnifying Party arising
under Section 7.1 of this Agreement that are then either due and payable or past
due, irrespective of whether such Indemnifying Party has made any demand for
payment with respect to such obligations.
     Section 7.2 Treatment of Payments made Pursuant to Tax Sharing Agreement.
Unless otherwise required by a Final Determination, this Agreement or a “more
likely than not” tax opinion rendered by a Party’s tax advisor, for U.S. federal
Tax purposes, any payment made pursuant to this Agreement by:
          (a) SpinCo to RemainCo shall be treated for all Tax purposes as a
distribution by SpinCo to RemainCo with respect to stock of SpinCo under
Section 301 of the Code occurring after SpinCo is directly owned by RemainCo and
immediately before the applicable Distribution;
          (b) RemainCo to SpinCo shall be treated for all Tax purposes as a
tax-free contribution by RemainCo to SpinCo with respect to its stock occurring
after SpinCo is directly owned by RemainCo and immediately before the applicable
Distribution;
          (c) Payments made by a Party for its reasonable and necessary costs
and expenses with respect to either the Distribution Agreement or Judgment
Sharing Agreement shall be treated as amounts deductible by such Party pursuant
to Section 162 of the Code; and
          (d) In each case, none of the Parties shall take any position
inconsistent with such treatment, and for purposes of this Section 7.2, making
any type of disclosure in a Tax Return for the purpose of avoiding penalties
shall not be considered as taking a position that is inconsistent.
In the event that a Taxing Authority asserts that a Party’s treatment of a
payment pursuant to this Agreement should be other than as required pursuant to
this Agreement (ignoring any potential inconsistent or adverse Final
Determination), such Party shall use its reasonable best efforts to contest such
challenge.

-29-



--------------------------------------------------------------------------------



 



     Section 7.3 Treatment of Payments made Pursuant to Distribution Agreement
and Judgment Sharing Agreement. Unless otherwise required by a Final
Determination or this Article VII, for U.S. federal Income Tax purposes,
payments made by one Party to another pursuant to the Distribution Agreement or
Judgment Sharing Agreement shall be treated in accordance with the principles
set forth in Section 7.2. Further, none of the Parties shall take any position
inconsistent with such treatment, except to the extent that there is a Final
Determination with respect to the paying Party that such payment is not
deductible. In the event that a Taxing Authority asserts that a Party’s
treatment of a payment pursuant to the Distribution Agreement or Judgment
Sharing Agreement should be other than as set forth in this Agreement (ignoring
any potential inconsistent or adverse Final Determination), such Party shall use
its reasonable best efforts to contest such challenge.
     Section 7.4 Payments Net of Tax Benefit Actually Realized. All amounts
required to be paid by one Party to another pursuant to this Agreement, the
Distribution Agreement or the Judgment Sharing Agreement shall be reduced by the
Tax Benefit Actually Realized by the Indemnified Party or its Subsidiaries with
respect to such payments in the taxable year the payment is made or any prior
taxable year.
ARTICLE VIII
AUDITS
     Section 8.1 Notice. Within fifteen (15) Business Days after a Party or any
of its Affiliates receives a written notice from a Taxing Authority (reduced to
ten (10) Business Days for written notices received from a state or local Taxing
Authority) of the existence of an Audit that may require indemnification
pursuant to this Agreement, that Party shall notify the other Parties of such
receipt and send such notice to the other Parties via overnight mail. The
failure of one Party to notify the other Parties of an Audit shall not relieve
such other Party of any liability and/or obligation that it may have under this
Agreement, except to the extent that the Indemnifying Party’s rights under this
Agreement are materially prejudiced by such failure.
     Section 8.2 Audits.
          (a) Determination of Party to Administer and Control an Audit. Subject
to Sections 8.2(b), 8.2(c), and 8.2(d):
               (i) RemainCo and its Subsidiaries shall administer and control
all Pre-Distribution U.S. Income Tax Audits;
               (ii) Pre-Distribution Transfer Pricing Tax Audits shall be
administered and controlled by the Party and its Subsidiaries that would be
primarily liable under applicable Law to pay to the applicable Taxing Authority
the Taxes resulting from such Audits;
               (iii) Pre-Distribution Non-Income or Non-U.S. Tax Audits shall be
administered and controlled by the Party and its Subsidiaries that would be
primarily liable under applicable Law to pay to the applicable Taxing Authority
the Taxes resulting from such Audits;

-30-



--------------------------------------------------------------------------------



 



               (iv) Straddle Period Tax Audits shall be administered and
controlled by the Party and its Subsidiaries that had the responsibility under
Section 3.1 for preparing the Tax Return for such Straddle Period that is the
subject of the Audit; and
               (v) Post-Distribution Tax Audits shall be administered and
controlled by the Party and its Subsidiaries that had the responsibility under
Section 3.1 for preparing the Tax Return for such Post-Distribution Tax Period
that is the subject of the Audit.
          (b) Administration and Control: Cooperation. The Party responsible for
administering and controlling an Audit pursuant to the provisions of
Section 8.2(a), above (the “Audit Control Party”), shall have absolute authority
to make all decisions (determined in its sole discretion) with respect to the
administration and control of such Audit, including the selection of all
external advisors. In that regard, the Audit Control Party (i) may in its sole
discretion settle or otherwise determine not to continue to contest any issue
related to such Audit without the consent of the other Parties, and (ii) shall,
as soon as reasonably practicable and prior to settlement of an issue that could
cause the other Party to become responsible for Taxes under Section 8.3, notify
the Audit Representatives of such other Party of such settlement; provided,
however, that the Audit Control Party shall not settle any issue or fail to
contest any issue related to an Audit if such settlement or failure to contest
would cause the other Party or any of its Affiliates to be liable for any Taxes
without the consent of such Party, which consent shall not be unreasonably
withheld or delayed. The other Party shall (and shall cause its Affiliates to)
undertake all actions and execute all documents (including an extension of the
applicable statute of limitations) that are determined in the sole discretion of
the Audit Control Party to be necessary to effectuate such administration and
control. The Parties shall act in good faith and use their reasonable best
efforts to cooperate fully with each other Party (and their Affiliates) in
connection with such Audit and shall provide or cause their Affiliates to
provide such information to each other as may be necessary or useful with
respect to such Audit in a timely manner, identify and provide access to
potential witnesses, and other persons with knowledge and other information
within its control and reasonably necessary to the resolution of the Audit.
Notwithstanding anything to the contrary in this Section 8.2(b), after a Change
of Control or a Bankruptcy of the Audit Control Party, the Audit Control Party
shall not, during the ninety (90) day period following such Change of Control or
Bankruptcy, choose to litigate any issue with respect to an Audit or make any
decision to change the forum or jurisdiction with respect to which an issue
arising under an Audit is being litigated, without the prior written consent of
all of the Parties.
          (c) Participation Rights of Parties and Information Sharing with
respect to Audits.
               (i) Each Party that would be responsible under Section 8.3 for
Taxes resulting from an Audit (other than the Audit Control Party) (a
“Participating Party”) shall have limited participation rights as set forth in
this Section 8.2(c) with respect to such Audit. Promptly after the
Distributions, the Audit Control Party shall arrange for a meeting or conference
call that includes all of the Participating Parties to discuss the status of all
ongoing Audits. In addition, promptly after notification of an Audit pursuant to
Section 8.1, the Audit Control Party shall arrange for a meeting or conference
call that includes all of the Participating Parties to plan for the management
of such Audit. Thereafter, the Parties shall arrange for a meeting or conference
call to be held on a monthly basis (or on such other basis as the Parties may
agree) in order to

-31-



--------------------------------------------------------------------------------



 



facilitate regular communication on the status of the Audits. These meetings
shall be scheduled at the beginning of each fiscal year and shall not be
rescheduled without the consent of all of the Parties. The Parties may determine
from time to time to have a separate special meeting to discuss a significant
Audit issue. Each Participating Party shall identify any personnel and external
advisors who are participating in each of the meetings described above, and
shall provide a list of the names of such persons to the Audit Control Party in
advance of such meeting.
               (ii) Upon the reasonable request of a Participating Party, the
Audit Control Party shall make available relevant personnel and external
advisors to meet with the Participating Party and its independent auditor in
order to review the status of the Audits. The independent auditors of the
Participating Parties shall have reasonable access to Audit-related information
and personnel. The Participating Parties shall provide the Audit Control Party
with reasonable notice of such requested meetings or information.
               (iii) The Participating Parties shall have reasonable access to
the external advisors retained by the Audit Control Party to advise it and its
Affiliates on matters pertaining to an Audit (“Audit External Advisor”) with
respect to issues that may affect such Party’s liability for Taxes. In the event
that a meeting described in (i) or (ii) above is attended by an Audit External
Advisor, all of the Parties shall have the right to participate in such meeting
by telephone or in person. The Audit Control Party shall provide the other
Parties with notice (including the time and location) of such meeting at least
twenty-four (24) hours in advance thereof. Any Participating Party may request a
meeting with an Audit External Advisor on matters that are unrelated to the
Audit; provided; however, that if the matter involves evaluating Audit related
issues, the requesting Participating Party must give all of the other Parties at
least twenty-four (24) hours notice prior to such meeting so that such Parties
can elect to participate (failure to respond to the Participating Party’s notice
prior to the meeting shall constitute an election to decline participation). No
Party shall request an opinion on an Audit related issue from an Audit External
Advisor unless the Audit Control Party affirmatively declines to obtain such
opinion.
               (iv) Each Participating Party shall have access to any written
documentation in the possession of the Audit Control Party that pertains to the
Audit (including any written summaries of issues that the Audit Control Party
has developed in the context of evaluating the financial reporting of the Audit)
and the Audit Control Party shall make such information available in the offices
of the Audit Control Party; provided, however, that if documentation was
prepared solely by or on behalf of a Party, then the documentation must relate
to issues with respect to which the Participating Party may have liability for
Taxes. Such access shall be provided at such times and in such manner as the
Parties agree, but no less frequently than monthly. Copies of the documentation
will be made available to the Participating Parties at their sole cost and
expense. The Audit Control Party shall undertake to use reasonable efforts to
include within the written documentation described above information that is
transmitted through electronic means, such as through internet e-mail. Subject
to the exceptions listed on Schedule 8.2(c)(iv-1), the Audit Control Party shall
maintain an internet-based or other electronic document repository system for
written documentation related to the Audit, and each of the Participating
Parties shall be granted, if so requested, “read only” access to such repository
system at such requesting Party’s own cost and expense. Such system shall be
managed and controlled by the Audit Control Party and all decisions with respect
to the system (including but

-32-



--------------------------------------------------------------------------------



 



not limited to the documents to be posted to such system) shall be made by the
Audit Control Party in its sole discretion; provided, however, that the Audit
Control Party shall at a minimum post documents related to such Audits
consistent with the U.S. Audit Control Party’s document posting practices
immediately prior to the Distribution Date in respect to the U.S. federal Income
Tax Audits of RemainCo’s, and SpinCo’s Subsidiaries. An illustrative, but not
exclusive, list of the documents and other information to be made available by
the Audit Control Party to the Participating Parties is set forth in
Schedule 8.2(c)(iv-2).
               (v) The Participating Parties are encouraged to provide
consultation to the Audit Control Party in regard to Audit strategy and shall,
upon request of the Audit Control Party, provide such consultation. The
Participating Party may elect to employ separate counsel to advise the
Participating Party as additional counsel in or in connection with an Audit, but
in that event, the fees and expenses of the separate counsel shall be paid
solely by the Participating Party. The Audit Control Party shall in good faith
consider all advice and other input received from the Participating Parties in
connection with their consultations with respect to an Audit. However, the Audit
Control Party shall retain the authority, in its reasonable discretion, to make
all Audit decisions. In that regard, the Participating Parties and their
separate counsels shall not be allowed to participate in any Audit-related
meetings other than those described in (i) or (ii) above (unless such a meeting
is attended by the personnel of a Participating Party, in which case that
Participating Party may attend the meeting but may not actively participate),
respond directly to a Taxing Authority conducting the Audit, or in any manner
control resolution of the Audit.
               (vi) Any Participating Party shall have the right to attend all
administrative meetings with and hearings involving the Governmental Authority
that has initiated or is conducting the Audit and, in this connection, the Audit
Control Party shall provide the Participating Parties with at least ten
(10) days advance written notice of such meeting or hearing and, if the Audit
Control Party has received notice of such hearing or meeting that is less than
ten (10) days, the Audit Control Party shall provide as much advance written
notice to the Participating Parties as is reasonable under the circumstances.
          (d) Change in Audit Control Party.
               (i) Notwithstanding the designation of a Party as the Audit
Control Party pursuant to the provisions of Section 8.2(a), a Party may, upon
thirty (30) days’ written notice to the Audit Control Party, appoint itself as
the Audit Control Party for an Audit if:

  a.   The Party will have a liability for a majority of the Taxes that may
result upon a Final Determination of the Audit; or     b.   There is a
Bankruptcy of the Audit Control Party.

               (ii) Each Party has the exclusive right to replace its respective
Audit Representative provided that such Audit Representative must be an employee
of such Party or any of its Affiliate, and in the event of such replacement, the
applicable Party shall provide written notice of such replacement to the other
Parties.
          (e) External and Internal Costs and Expenses. Each Party shall bear
the internal and external costs and expenses incurred by it or any of its
Affiliates related to Pre-

-33-



--------------------------------------------------------------------------------



 



Distribution U.S. Income Tax Audits, Qualified Plan Tax Audits, Pre-Distribution
Payroll Tax Audits, and Pre-Distribution Transfer Pricing Tax Audits.
          (f) Power of Attorney/Officer Signature. Each Party hereby appoints
(and shall cause its Subsidiaries to appoint) the Audit Control Party (and its
designated representatives) as its agent and attorney-in-fact to take the
actions the Audit Control Party deems necessary or appropriate to implement the
responsibilities of the Audit Control Party under this Agreement. Each Party
also shall (or shall cause its Subsidiaries to) execute and deliver to the Audit
Control Party a power of attorney, substantially in the form attached hereto as
Schedule 8.2(g-1), and such other documents as are reasonably requested from
time to time by the Audit Control Party (or its designee). Such other documents
include, but are not limited to, documents signed by an authorized corporate
officer of a Party (or a Subsidiary of a Party), where the Audit Control Party
determines that a power of attorney is insufficient (in which case such signed
documents shall not be withheld) to allow the Audit Control Party to make the
necessary or appropriate filings or to take steps necessary or appropriate to
the Audit Control Party’s defense, prosecution, or settlement of an Audit under
this Agreement; provided, that (i) such power of attorney or such other
documents shall not expand the rights or powers of such Audit Control Party
beyond those provided by this Agreement; (ii) activities conducted under a power
of attorney or such other documents are limited to the activities authorized by
that power of attorney or such other documents; (iii) a power of attorney or
such other documents delivered by a Party to the Audit Control Party can be
revoked only with the approval of the Audit Committee of the Board of Directors
of the Party to which the power of attorney or such other documents relates; and
(iv) a revocation of a power of attorney or such other documents by a Party’s
Audit Committee also effects the immediate revocation of all powers of attorney
or such other documents granted under, or derived from, the authority of the
power of attorney that is revoked by that Party’s Audit Committee. Examples of
activities for which the signature of a Party’s authorized representative could
be required are set forth on Schedule 8.2(g-2).
     Section 8.3 Payment of Audit Amounts.
          (a) Tax Audits. Except with regard to adjustments to carryback claims
in Section 4.2, Taxes payable in connection with any Final Determination with
respect to a Tax Audit, other than with respect to Taxes that arise upon Audit
and the allocation of the liability for such Taxes are set forth in
Sections 8.3(b), (c), (d), (e) and (f) below, shall be allocated between
RemainCo and SpinCo in the same manner as specified in Section 2.2.
          (b) Pre-Distribution Qualified Plan Tax Audits. In connection with any
Final Determination with respect to a Pre-Distribution Qualified Plan Tax Audit,
RemainCo and SpinCo each shall be liable for and shall pay or cause to be paid
to the applicable Taxing Authority as a percentage of the amount of Final
Determination that equals each Party’s portion of the RemainCo Pension Plan
Assets as finally determined and divided pursuant to Section 3.2 of the Employee
Matters Agreement.
          (c) Disallowance of Deductions with Respect to Certain Payments Paid
to a Risk Affiliate. In connection with any Final Determination with respect to
deductions that were taken on any Combined Returns or Separate Return for
payments made to a Risk Affiliate, other than the payment of insurance premiums
to a Risk Affiliate, the Taxes owing with respect to such

-34-



--------------------------------------------------------------------------------



 



Final Determination shall be paid by RemainCo using the RemainCo Sharing
Percentage and paid by SpinCo using the SpinCo Sharing Percentage.
          (d) Disallowance of Risk Affiliate’s Loss Reserves. In connection with
any Final Determination that results in Federal Income Tax Liability for the
RemainCo Consolidated Return Group that arises from the disallowance of the
insurance loss reserves established by a Risk Affiliate and that were to
continue subsequent to the Risk Affiliate’s merger into RemainCo or the Risk
Affiliate’s liquidation, RemainCo shall pay its portion of such liability based
on the tax deductible loss reserves of the Risk Affiliate allocated to it
relative to the total tax-deductible reserves and SpinCo shall pay its portion
of such liability based on the tax deductible loss reserves of the Risk
Affiliate allocated to it relative to the total tax deductible reserves;
provided, however, if SpinCo makes a payment or otherwise has liability for
Taxes under this Section 8.3(d) and some or all of the loss reserves allocated
to SpinCo ultimately are not deductible by SpinCo in respect of computing its
Federal Income Tax Liability because of their disallowance upon an Audit, the
RemainCo will reimburse SpinCo an amount equal to the value of the Tax detriment
to SpinCo resulting from the amount of loss reserves that alternately are not
deductible by SpinCo in computing its Federal Income Tax Liability.
          (e) Disallowance of SpinCo’s Payment of Overhead Expenses. In
connection with any Final Determination with respect to deductions that were
taken by SpinCo or its Affiliates on any Combined Return or Separate Returns for
payments made to RemainCo with respect to reimbursements from SpinCo to RemainCo
for corporate overhead and administrative expenses that are allocated to SpinCo,
RemainCo shall be liable for the amount of such Final Determination, but not to
exceed the amount of overhead and administrative expenses that RemainCo received
and the deduction of which has been disallowed, with any amount in excess of
such payments to RemainCo to be a liability of SpinCo.
          (f) Foreign Tax Audit. In connection with any Audit involving a
foreign entity for a Pre-Distribution Tax Period or Straddle Period that results
in a Final Adjustment and the payment of foreign Taxes, the liability for such
additional foreign Taxes shall be paid by the Party or its Affiliate whose
business operations resulted in the foreign Tax that is the subject of the
Audit.
          (g) Adjustments to Refunds. Notwithstanding Sections 8.3(a) through
(f), above, if a Final Determination with respect to an Audit includes an
adjustment to a Refund previously received by a Party or its Affiliates, such
Party shall be liable for one hundred percent (100%) of the amount owed to the
extent of such recovery. For purposes of this Section 8.3(c), an amount shall be
considered to be owed when it is actually paid or satisfied pursuant to an
offset.
          (h) Payment Procedures. In connection with any Audit that results in
an amount to be paid pursuant to Section 8.3(a), (b), (c), (d), (e) and (f), the
Audit Control Party shall, within thirty (30) Business Days following a final
resolution of such Audit, submit in writing to the other Party a preliminary
determination (calculated and explained in detail reasonably sufficient to
enable the Party to fully understand the basis for such determination and to
permit such Party and its Affiliates to satisfy their financial reporting
requirements) of the portion of such amount to be paid by each Party pursuant to
Section 8.3(a), (b), (c), (d), (e) and (f), as applicable. Each of the Parties
and its Affiliates shall have access to all data and information necessary to

-35-



--------------------------------------------------------------------------------



 



calculate such amounts and the Parties and their Affiliates shall cooperate
fully in the determination of such amounts. Within twenty (20) Business Days
following the receipt by a Party of the information described in this
Section 8.3(h), such Party shall have the right to object only to the
calculation of the amount of the payment (but not the basis for the payment) by
written notice to the other Parties; such written notice shall contain such
disputed item or items and the basis for its objection. If no Party objects by
proper written notice to the other Parties within the time period described in
this Section 8.3(h), the calculation of the amounts due and owing from each
Party shall be deemed to have been accepted and agreed upon, and final and
conclusive, for purposes of this Section 8.3(h). If any Party objects by proper
written notice to the other Parties within such time period, the Parties shall
act in good faith to resolve any such dispute as promptly as practicable in
accordance with Article XI. The Party or its Affiliate responsible for paying to
the applicable Taxing Authority under applicable Law amounts owed pursuant to a
Final Determination shall make such payments to such Taxing Authority prior to
the due date for such payments. The other Parties shall reimburse the paying
Party in accordance with Article VII and Section 7.1 for the portion of such
payments for which such other Parties are liable pursuant to this Section 8.3.
The time periods specified above for submitting a preliminary determination and
objecting may be shortened to a time period determined by the Parties if these
Parties ascertain that such shortened time period is necessary to meet the Audit
obligations of the Parties and their Affiliates.
          (i) Advance Payment of Taxes. In the event that the Audit Control
Party decides to contest the position of a Taxing Authority taken with respect
to a Pre-Distribution U.S. Income Tax Audit, a Pre-Distribution Qualified Plan
Tax Audit, a Pre-Distribution Payroll Tax Audit, or a Pre-Distribution Transfer
Pricing Tax Audit in a forum or jurisdiction that requires the prepayment or
deposit of the Taxes (or security for the Taxes) in order to contest the Taxes
determined by the Taxing Authority to be due and payable, each of the other
Parties must pay to the Audit Control Party its portion of such prepayment
determined in accordance with this Section 8.3; provided, however, if any
Party’s portion of such prepayment exceeds $250,000, the Parties shall only be
obligated to pay their portions of such prepayment if the Parties vote in favor
of the Audit Control Party’s decision as to choice of forum or jurisdiction.
Each of the Parties shall deliver its written vote to the Audit Control Party
within ten (10) days of its receipt of written notice of the Audit Control
Party’s decision as to choice of forum or jurisdiction and the amount of the
required prepayment. A recoupment of all or a portion of a prepayment of Taxes
resulting from a Final Determination shall be paid to the Party or Parties that
contributed to such prepayment, in proportion to such contributions. No Party
shall be liable to any other Party in the event that a Final Determination does
not allow for the recovery of all or a portion of a prepayment.
     Section 8.4 Correlative Adjustments. If pursuant to a Final Determination
there is a Correlative Adjustment attributable to a Pre-Distribution Non-Income
or Non-U.S. Tax Audit that causes a Party or its Affiliate to become entitled to
a tax benefit, such Party shall pay to the Party that experiences, or whose
Affiliates experience, a tax detriment in an amount equal to the lesser of
(a) the Tax Benefit Actually Realized or (b) the amount of the tax detriment as
a result of such Correlative Adjustment.

-36-



--------------------------------------------------------------------------------



 



ARTICLE IX
ALLOCATION OF TAX ATTRIBUTES AND
OTHER TAX MATTERS
     Section 9.1 Allocation of Tax Attributes. Each Party shall make its own
determination as to the existence and the amount of the Tax Attributes to which
it is entitled after the Effective Time; provided, however, that such
determination shall be made in a manner that is (a) reasonably consistent with
the past practices of the Parties; (b) in accordance with the rules prescribed
by applicable Law, including the Code and the Treasury Regulations; (c)
consistent with the IRS Ruling, the Tax Representation Letters, and the Tax
Opinions; and (d) reasonably determined by the Party to minimize the aggregate
cash Tax liability of the Parties for all Pre-Distribution Tax Periods and the
portion of all Straddle Periods ending on the Distribution Date. Each Party
agrees to provide the other Parties with all of the information supporting the
Tax Attribute determinations made by that Party pursuant to this Section 9.1.
Notwithstanding the above, the Tax Attributes listed on Schedule 9.1 shall be
allocated among the Parties in the manner specified thereon.
     Section 9.2 Third Party Tax Indemnities and Benefits. Notwithstanding
anything to the contrary in this Agreement, the Parties shall share in
accordance with their No-Fault Sharing Percentages (a) any duty or obligation
(contractual or otherwise) of a Party or any of its Affiliates, and (b) any Tax
benefits, in either case, that arose or is attributable to a period (or portion
thereof) ending on or prior to the Distribution Date, to reimburse or be
reimbursed by, as the case may be, a Person other than a Party or its Affiliates
pursuant to a contractual Tax indemnity agreement entered into in conjunction
with the acquisition or disposition of a business. Each Party shall promptly
notify the other Party upon receiving notice of any amount to be shared pursuant
to this Section 9.2.
ARTICLE X
DEFAULTED AMOUNTS
     Section 10.1 General. In the event that one or more Parties defaults on its
obligation to pay Distribution Taxes for which it is liable pursuant to
Article V to another Party, then each non-defaulting Party shall be required to
pay an equal portion of such Distribution Taxes to such other Party; provided,
however, that no payment obligation shall exist under this Section 10.1 with
respect to Distribution Taxes that are attributable to the Fault of one or more
Parties; provided, further, that any payment of Distribution Taxes by a
non-defaulting Party pursuant to this Section 10.1 shall in no way release the
defaulting Party from its obligations to pay such Distribution Taxes and any
non-defaulting Party may exercise any available legal remedies available against
such defaulting Party; provided, further, that interest shall accrue on any such
payment by a non-defaulting Party at a rate per annum equal to the then
applicable Base Rate plus four percent (4%), or the maximum legal rate,
whichever is lower. In connection with the foregoing, it is expressly understood
that any defaulting Party’s rights to any amounts to be received by such
defaulting Party hereunder may be used via a right of offset to satisfy, in
whole or in part, the obligations of such defaulting Party to pay the
Distribution Taxes that are borne by the non-defaulting Parties; such rights of
offset shall be applied in favor of the non-defaulting Party or Parties in
proportion to the additional amounts paid by any such non-defaulting Party or
Parties.

-37-



--------------------------------------------------------------------------------



 



     Section 10.2 Subsidiary Funding. Without limitation of the Parties’ rights
and obligations otherwise set forth in this Agreement and provided that no other
Party has defaulted on any of its obligations pursuant to this Agreement, each
Party agrees to provide or cause to be provided such funding as is necessary to
ensure that its respective Subsidiaries are able to satisfy their respective Tax
liabilities to a Taxing Authority that arise as a result of a Final
Determination under Section 8.3 of this Agreement, including any such Tax
liabilities that, upon default by a Party’s Subsidiary, may result in another
Party’s Subsidiary paying or being required to pay the defaulted Tax liabilities
to a Taxing Authority.
ARTICLE XI
ARBITRATION; DISPUTE RESOLUTION
     Section 11.1 Agreement to Arbitrate. The procedures for discussion,
negotiation and arbitration set forth in this Article XI shall be the final,
binding and exclusive means to resolve, and shall apply to, all disputes,
controversies or claims (whether in contract, tort or otherwise) that may arise
out of or relate to, or arise under or in connection with this Agreement. Each
Party agrees on behalf of itself and each member of its respective Group that
the procedures set forth in this Article XI shall be the final, binding and
exclusive remedy in connection with any dispute, controversy or claim relating
to any of the foregoing matters and irrevocably waives any right to commence any
Action in or before any Governmental Authority, except to the extent provided
under the Arbitration Act in the case of judicial review of arbitration results
or awards. Each Party on behalf of itself and each member of its respective
Group irrevocably waives any right to any trial by jury with respect to any
dispute, controversy or claim covered by this Section 11.1.
     Section 11.2 Escalation.
          (a) Expeditious Resolution. It is the intent of the Parties to use
their respective commercially reasonable efforts to resolve expeditiously any
dispute, controversy or claim between them with respect to the matters covered
by this Agreement that may arise from time to time on a mutually acceptable
negotiated basis. In furtherance of the foregoing, any Party involved in a
dispute, controversy or claim may deliver a notice (an “Escalation Notice”)
demanding an in-person meeting involving representatives of the Parties at a
senior level of management (or if the Parties agree, of the appropriate business
function or division within such entity). A copy of any such Escalation Notice
shall be delivered addressed to the General Counsel, or like chief legal officer
or official, of each Party involved in the dispute, controversy or claim (which
copy shall state that it is an Escalation Notice pursuant to this Agreement).
Any agenda, location or procedure for such discussions or negotiations between
the Parties may be established by agreement of the Parties from time to time;
provided, however, that the Parties shall use their commercially reasonable
efforts to meet within 20 days of the Escalation Notice.
          (b) Good Faith Negotiations. Following delivery of an Escalation
Notice, the Parties shall undertake good faith, diligent efforts to negotiate a
commercially reasonable resolution of the dispute, controversy or claim. The
Parties may, by mutual consent, retain a mediator to aid the Parties in their
discussions and negotiations. Any opinion expressed by the mediator shall be
strictly advisory and shall not be binding on the Parties, nor shall any opinion
expressed by the mediator be admissible in any arbitration proceedings. The
mediator may be chosen from a list of mediators selected by the Parties or by
other agreement of the Parties. All

-38-



--------------------------------------------------------------------------------



 



third-party costs of the mediation shall be borne equally by the Parties
involved in the matter, and each Party shall be responsible for its own
expenses. Mediation is not a prerequisite to an Arbitration Demand Notice under
Section 11.3.
     Section 11.3 Demand for Arbitration.
          (a) Initiation of Process. At any time following 60 days after the
date of an Escalation Notice (the “Arbitration Demand Date”), any Party involved
in the dispute, controversy or claim (regardless of whether such Party delivered
the Escalation Notice) may deliver a notice demanding arbitration of such
dispute, controversy or claim (an “Arbitration Demand Notice”). Delivery of an
Escalation Notice by a Party shall be a prerequisite to delivery of an
Arbitration Demand Notice by that Party or the other Party; provided, however,
that in the event that any Party shall deliver an Arbitration Demand Notice to
the other Party, such other Party may itself deliver an Arbitration Demand
Notice to such first Party with respect to any related dispute, controversy or
claim with respect to which the Applicable Deadline has not passed without the
requirement of delivering an Escalation Notice. No Party may assert that the
failure to resolve any matter during any prior discussions or negotiations, the
course of conduct during such prior discussions or negotiations, or the failure
to agree on a mutually acceptable time, agenda, location or procedure for a
meeting is a prerequisite to an Arbitration Demand Notice under Section 11.3. In
the event that any Party delivers an Arbitration Demand Notice with respect to
any dispute, controversy or claim that is the subject of any then pending
arbitration proceeding or of a previously delivered Arbitration Demand Notice,
all such disputes, controversies and claims shall be resolved in the arbitration
proceeding for which an Arbitration Demand Notice was first delivered unless the
arbitrators in their sole discretion determine that it is impracticable or
otherwise inadvisable to do so.
          (b) Limitation Periods. Any Arbitration Demand Notice may be given
until the date that is two years after the later of the occurrence of the act or
event giving rise to the underlying claim or the date on which such act or event
was, or should have been, in the exercise of reasonable due diligence,
discovered by the Party asserting the claim (as applicable and as it may in a
particular case be specifically extended by the Parties in writing, the
“Applicable Deadline”). Any discussions, negotiations or mediations between the
Parties pursuant to this Agreement or otherwise will not toll the Applicable
Deadline unless expressly agreed in writing by the Parties. Each of the Parties
agrees on behalf of itself and each member of its Group that if an Arbitration
Demand Notice with respect to a dispute, controversy or claim is not given prior
to the occurrence of the Applicable Deadline, as between or among the Parties
and the members of their Groups, such dispute, controversy or claim will be
barred. Subject to Section 11.9, upon delivery of an Arbitration Demand Notice
pursuant to Section 11.3(a) prior to the Applicable Deadline, the dispute,
controversy or claim, and all substantive and procedural issues related thereto,
shall be decided by a three member panel of arbitrators in accordance with this
Article XI.
     Section 11.4 Arbitrators.
          (a) Selection. The Party delivering the Arbitration Demand Notice
shall notify the American Arbitration Association (“AAA”) and the other Party in
writing describing in reasonable detail the nature of the dispute. Within
20 days of the date of the Arbitration Demand

-39-



--------------------------------------------------------------------------------



 



Notice, each Party to the dispute shall select one arbitrator from the members
of a panel of arbitrators of the AAA. The selected arbitrators shall then
jointly select a third arbitrator from the members of a panel of arbitrators of
the AAA, and such third arbitrator shall be disinterested with respect to each
of the Parties and shall be experienced in complex commercial arbitration. In
the event that the Parties’ selected arbitrators are unable to agree on the
selection of the third arbitrator, the AAA shall select the third arbitrator,
within 45 days of the date of the Arbitration Demand Notice. In the event that
any arbitrator is unable to serve, his replacement will be selected in the same
manner as the arbitrator to be replaced. The vote of two of the three
arbitrators shall be required for any decision under this Article XI.
          (b) Time. The arbitrators will set a time for the hearing of the
matter which will commence no later than 180 days after the date of appointment
of the third arbitrator and which hearing will be no longer than 30 days (unless
in the judgment of the arbitrators the matter is unusually complex and
sophisticated and thereby requires a longer time, in which event such hearing
shall be no longer than 90 days). The final decision of such arbitrators will be
rendered in writing to the Parties not later than 60 days after the last day of
the hearing, unless otherwise agreed by the Parties in writing.
          (c) Place. The place of any arbitration hereunder will be
Indianapolis, Indiana, and the language of any arbitration hereunder will be
English. Unless otherwise agreed by the Parties, the arbitration hearing shall
be conducted on consecutive days.
     Section 11.5 Hearings. Within the time period specified in Section 11.4(b),
the matter shall be presented to the arbitrators at a hearing by means of
written submissions of memoranda and verified witness statements, filed
simultaneously, and responses, if necessary in the judgment of the arbitrators
or both of the Parties. If the arbitrators deem it to be essential to a fair
resolution of the dispute, live cross-examination or direct examination may be
permitted, but is not generally contemplated to be necessary. The arbitrators
shall actively manage the arbitration with a view to achieving a just, speedy
and cost-effective resolution of the dispute, claim or controversy. The
arbitrators may, in their discretion, set time and other limits on the
presentation of each Party’s case, its memoranda or other submissions, and may
refuse to receive any proffered evidence, which the arbitrators, in their
discretion, find to be cumulative, unnecessary, irrelevant or of low probative
nature. Any arbitration hereunder shall be conducted in accordance with the
Commercial Arbitration Rules of the AAA (“Rules”) in effect on the date the
Arbitration Demand Notice is served. The decision of the arbitrators will be
final and binding on the Parties, and judgment thereon may be had and will be
enforceable in any court having jurisdiction over the Parties. Arbitration
awards will bear interest at the Base Rate plus 2% per annum, subject to any
maximum amount permitted by applicable law. To the extent that the provisions of
this Agreement and the prevailing Rules conflict, the provisions of this
Agreement shall govern.
     Section 11.6 Discovery and Certain Other Matters.
          (a) Production of Documents. Any Party involved in a dispute,
controversy or claim subject to this Article XI may request document production
from the other Party or Parties of specific and expressly relevant documents,
with the reasonable expenses of the producing Party incurred in such production
paid by the requesting Party. Any such discovery shall be conducted in
accordance with the Rules, subject to the discretion of the arbitrators. Any

-40-



--------------------------------------------------------------------------------



 



such discovery shall be conducted expeditiously and shall not cause the hearing
to be adjourned except upon consent of all Parties involved in the applicable
dispute or upon an extraordinary showing of cause demonstrating that such
adjournment is necessary to permit discovery essential to a Party to the
proceeding. Disputes concerning the scope of document production and enforcement
of the document production requests will be determined by written agreement of
the Parties involved in the applicable dispute or, failing such agreement, will
be referred to the arbitrators for resolution. Subject to the terms of this
Agreement, all discovery requests will be subject to the Parties’ rights to
claim any applicable privilege, and no joint privilege may be waived without the
prior written consent of both Parties to this Agreement. The arbitrators will
adopt procedures to protect the proprietary rights of the Parties and to
maintain the confidential treatment of the arbitration proceedings (except as
may be required by law). Subject to the foregoing, the arbitrators shall have
the power to issue subpoenas to compel the production of documents relevant to
the dispute, controversy or claim.
          (b) Authority of Arbitrators. The arbitrators shall have full power
and authority to determine issues of arbitrability but shall otherwise be
limited to interpreting or construing the applicable provisions of this
Agreement, and will have no authority or power to limit, expand, alter, amend,
modify, revoke or suspend any condition or provision of this Agreement; it being
understood, however, that the arbitrators will have full authority to implement
the provisions of this Agreement, and to fashion appropriate remedies for
breaches of this Agreement (including interim or permanent injunctive relief);
provided that the arbitrators shall not have (i) any authority in excess of the
authority a court having jurisdiction over the Parties and the controversy or
dispute would have absent these arbitration provisions or (ii) any right or
power to award punitive damages. It is the intention of the Parties that in
rendering a decision the arbitrators give effect to the applicable provisions of
this Agreement and follow applicable law (it being understood and agreed that
this sentence shall not give rise to a right of judicial review of the
arbitrators’ award).
          (c) Effect of Failure to Participate. If a Party fails or refuses to
appear at and participate in an arbitration hearing after due notice, the
arbitrators may hear and determine the controversy upon evidence produced by the
appearing Party.
          (d) Costs. Arbitration costs will be borne equally by each Party
involved in the matter, and each Party will be responsible for its own
attorneys’ fees and other costs and expenses, including the costs of any expert
witnesses selected by such Party.
     Section 11.7 Certain Additional Matters.
          (a) Nature of Award. Any arbitration award shall be a bare award
limited to a holding for or against a Party and shall be without findings as to
facts, issues or conclusions of law and shall be without a statement of the
reasoning on which the award rests, but must be in adequate form so that a
judgment of a court may be entered thereupon. Judgment upon any arbitration
award hereunder may be entered in any court having jurisdiction thereof.
          (b) Confidentiality of Proceedings. Except as required by law, the
Parties shall hold, and shall cause their respective officers, directors,
employees, agents and other representatives to hold, the existence, content and
result of mediation or arbitration in confidence

-41-



--------------------------------------------------------------------------------



 



in accordance with the provisions of this Section 11.7(b) and except as may be
required in order to enforce any award. Each of the Parties shall request that
any mediator or arbitrator comply with such confidentiality requirement.
     Section 11.8 Continuity of Service and Performance. Unless otherwise agreed
in writing, the Parties will continue to provide service and honor all other
commitments under this Agreement during the course of the dispute resolution
procedures pursuant to this Article XI with respect to all matters not subject
to such dispute, controversy or claim.
     Section 11.9 Law Governing Arbitration Procedures. The interpretation of
the provisions of this Article XI, only insofar as they relate to the agreement
to arbitrate and any procedures pursuant thereto, shall be governed by the
Arbitration Act, as amended, and other applicable federal law. In all other
respects, the interpretation of this Agreement shall be governed as set forth in
Section 12.4.
ARTICLE XII
MISCELLANEOUS
     Section 12.1 Complete Agreement. This Agreement, the Schedules hereto and
the other documents referred to herein shall constitute the entire agreement
between the Parties with respect to the subject matter hereof and shall
supersede all previous negotiations, commitments and writings with respect to
such subject matter.
     Section 12.2 Other Agreements. Except as otherwise expressly provided
herein, if there shall be a conflict or an inconsistency between the provisions
of this Agreement and the provisions of the Distribution Agreement or any of the
Other Agreements, the provisions of this Agreement shall control over the
inconsistent provisions of the Distribution Agreement or any of the Other
Agreements.
     Section 12.3 Expenses. RemainCo and SpinCo shall each be responsible for
its expenses incurred in connection with the Distribution.
     Section 12.4 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana (other than the
laws regarding choice of laws and conflicts of laws) as to all matters,
including matters of validity, construction, effect, performance and remedies;
provided, however, that the Arbitration Act shall govern the matters described
in Article XI.
     Section 12.5 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person (including a
nationally recognized delivery service) by facsimile, electronic mail or other
standard form of telecommunications (provided confirmation is delivered to the
recipient the next Business Day in the case of facsimile, electronic mail or
other standard form of telecommunications) or by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

-42-



--------------------------------------------------------------------------------



 



     
If to RemainCo:
  Hillenbrand Industries, Inc.
 
  1069 State Route 46 East
 
  Batesville, IN 47006-8835
 
  c/o Corporate Secretary
 
   
If to SpinCo:
  Batesville Holdings, Inc.
 
  One Batesville Boulevard
 
  Batesville, IN 47006-8835
 
  c/o General Counsel

or to such other address as a Party may have furnished to the other Party by a
notice in writing in accordance with this Section 12.5.
     Section 12.6 Amendment and Modification. This Agreement may be amended,
modified or supplemented only by a written agreement signed by each of the
Parties.
     Section 12.7 Successors and Assigns: No Third Party Beneficiaries. This
Agreement is made and shall be binding on and inure solely to the benefit of the
RemainCo Group and the SpinCo Group and their respective successors or permitted
assigns and does not otherwise confer any rights or defenses on any other
Person. Neither RemainCo nor SpinCo may assign any of its rights or obligations
under this Agreement to another Person without the consent of the other Party to
this Agreement, which consent may be withheld for any reason or no reason.
Subject to the foregoing, (a) this Agreement and all the terms and provisions
hereof shall be binding upon and inure to the benefit of the Parties to this
Agreement and their respective successors and permitted assigns, and (b) each
Party to this Agreement shall require any Person or Persons that, as a result of
any merger, purchase of assets, reorganization or other transaction, acquires or
succeeds to all or substantially all of its business or assets to assume its
obligations under this Agreement pursuant to a written assumption agreement in
form and substance reasonably satisfactory to the other Party.
     Section 12.8 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     Section 12.9 Interpretation. The Article and Section headings contained in
this Agreement are solely for the purpose of reference, are not part of the
agreement of the Parties and shall not in any way affect the meaning or
interpretation of this Agreement.
     Section 12.10 Legal Enforceability. Each Party agrees that it shall not,
directly or indirectly, challenge the enforceability of this Agreement on any
grounds or under any circumstances. Without limiting the effect of the
immediately preceding sentence, if any provision of this Agreement is determined
by a Governmental Authority or the arbitrators selected under Section 11.4 to be
prohibited or unenforceable in any jurisdiction, such provision shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Each Party
acknowledges that money damages would be an inadequate remedy for

-43-



--------------------------------------------------------------------------------



 



any breach of the provisions of this Agreement and agrees that the obligations
of the Parties hereunder shall be specifically enforceable.
     Section 12.11 Performance Standard. Each of RemainCo and SpinCo agrees to
at all times exercise good faith and fair dealing in the performance of its
rights and obligations under this Agreement and to cause the members of its
respective Group to do likewise.
     Section 12.12 Authority. Each Party represents to the other that: (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement; (b) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
actions; (c) it has duly and validly executed and delivered this Agreement; and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.
     Section 12.13 Joint Authorship. This Agreement shall be treated as though
it were jointly drafted by RemainCo and SpinCo, and any ambiguities shall not be
construed for or against any Party on the basis of attributed authorship.
     Section 12.14 References; Interpretation.
          (a) Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Distribution Agreement. References in this
Agreement to any gender include references to all genders, and references to the
singular include references to the plural and vice versa. Unless the context
otherwise requires, the words “include”, “includes”, and “including” when used
in this Agreement shall be deemed to be followed by the phrase “without
limitation”. Unless the context otherwise requires, references in this Agreement
to Articles, Sections and Schedules shall be deemed references to Articles and
Sections of, and Schedules to, this Agreement. Unless the context otherwise
requires, the words “hereof’, “hereby”, and “herein” and words of similar
meaning when used in this Agreement refer to this Agreement in its entirety and
not to any particular Article, Section or provision of this Agreement.
          (b) The Parties agree that this Agreement is intended solely to
determine the cash tax obligations of the Parties and does not address the
manner or method of tax accounting for any item.

-44-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the date first above written.

            HILLENBRAND INDUSTRIES, INC.
      By:   /s/ Patrick D. de Maynadier       Name:   Patrick D. de Maynadier   
    Title:   Senior Vice President, General Counsel and Secretary       
BATESVILLE HOLDINGS, INC.
      By:   /s/ John R. Zerkle         Name:   John R. Zerkle        Title:  
Senior Vice President, General Counsel and Secretary     

-45-



--------------------------------------------------------------------------------



 



Schedule 1.1(c)
Adjustments that Form Part of the Adjusted Allocation Method
The modifications that are part of the Adjusted Allocation Method are as
follows:
1. Foreign Tax credit under sections 27 and 901 — SpinCo’s foreign tax credit
shall be determined on a theoretical separate standalone basis; provided,
however, any foreign tax credit carry forward allocated to SpinCo in excess of a
carry forward from the theoretical separate stand-alone calculation, both
determined pursuant to Reg. § 1.1502-79(d)(2), shall reduce the amount of credit
utilized on a stand alone basis, but not below zero.
2. Research Credit under Section 41 — the consolidated research credit shall be
allocated to the subgroups based on each subgroup’s qualified research
expenditures.
3. Capital Gains and Losses and Net Capital Loss Carryovers — are attributed to
and allocated between SpinCo and RemainCo pursuant to Treas. Reg. 1.1502-22.
4. Domestic Manufacturing Deduction under Section 199 — SpinCo’s domestic
manufacturing deduction shall be determined using consolidated taxable income
with reasonable allocations of expenses to SpinCo and RemainCo income.
5. ETI- SpinCo’s ETI shall be determined using consolidated taxable income with
reasonable allocations of expenses to SpinCo and RemainCo income.
6. Other Items — any other item calculated on a consolidated basis for purposes
of the U.S. federal income tax return shall be subject to similar adjustments
with an intent to reflect SpinCo’s separate company tax liability with any
adjustment being intended to reflect a ratable share of the benefit or detriment
of participating in the consolidated federal return.

-1-